Case: 17-30610   Document: 00516317493      Page: 1   Date Filed: 05/12/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 12, 2022
                             No. 17-30610                        Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Jasmine Perry,

                                                  Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 17-30611
                          _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                versus


   Leroy Price, Alonzo Peters; Curtis Neville; Solomon
   Doyle; Damian Barnes; Ashton Price; McCoy Walker;
   Terrioues Owney; Evans Lewis,

                                                 Defendants—Appellants.
Case: 17-30610        Document: 00516317493                Page: 2     Date Filed: 05/12/2022

                                          No. 17-30610
                                        c/w No. 17-30611


                     Appeals from the United States District Court
                          for the Eastern District of Louisiana
                      USDC Nos. 2:15-CR-154-4; 2:15-CR-154-1;
                    2:15-CR-154-3; 2:15-CR-154-8; 2:15-CR-154-11;
                    2:15-CR-154-13; 2:15-CR-154-2; 2:15-CR-154-5;
                           2:15-CR-154-6 and 2:15-CR-154-7


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
           This criminal appeal arises out of a nearly six-week long trial involving
   ten co-defendants, all of whom are now before this Court. Defendants
   Jasmine Perry, Leroy Price, Alonzo Peters, Curtis Neville, Solomon Doyle,
   Damian Barnes, Ashton Price, McCoy Walker, Terrioues Owney, and Evans
   Lewis appeal their convictions for numerous crimes related to their
   participation in the “39ers.” We AFFIRM their convictions in part and
   VACATE in part.
                                   I. Factual Background
           In April 2016, a federal grand jury returned a 47-count, superseding
   indictment against defendants, charging them with various crimes including
   violations of the Racketeer Influenced and Corrupt Organizations Act
   (“RICO”), drug 1 and gun conspiracies, violations of the Violent Crimes in
   Aid of Racketeering Act (“VICAR”), and firearms charges. The case
   proceeded to a jury trial that lasted 28 days. At trial, the Government sought
   to prove that each defendant was a member of the “39ers”: a criminal gang
   made up of members from groups in New Orleans’ Third and Ninth Wards.
   The two groups entered into an alliance of sorts, in order to sell drugs in both


           1
             As relevant here, Defendants Perry, Owney, Lewis, and Doyle were not charged
   in the drug conspiracy because they had previously pleaded guilty to participating in a drug
   conspiracy in a separate case.




                                                2
Case: 17-30610      Document: 00516317493             Page: 3   Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   areas. The Government argued on appeal that the purpose of the 39ers was
   to sell drugs while protecting its members, supplies and territory.
          Five members of the “39ers” pleaded guilty and cooperated,
   testifying for the Government at trial: Darryl Franklin, Tyrone Knockum,
   Gregory Stewart, Washington McCaskill, and Rico Jackson. Through
   testimony from these cooperators, the Government sought to prove that the
   39ers was an enterprise and not merely a loose association of people, that the
   39ers engaged in drug-trafficking together, and that they shared a gun
   conspiracy. As relevant to this appeal, at trial the prosecution focused on nine
   incidents: (1) the murder of Kendall Faibvre and the shooting of Jasmine
   Jones on February 22, 2010; (2) the murder of Lester Green and the shooting
   of Jamal Smith on May 19, 2010; (3) the murder of Donald Daniels on May
   27, 2010; (4) the murder of Elton Fields on October 11, 2010; (5) the murders
   of Jerome Hampton and Renetta Lowe on December 20, 2010; (6) the
   murder of Littlejohn Haynes on February 20, 2011; (7) the assaults of Albert
   Hardy, Kelvin Baham, and Carrie Henry on May 22, 2011; (8) the murder of
   Gregory Keys and the shooting of Kendrick Smothers on May 24, 2011; and
   (9) the murder of Michael Marshall on September 14, 2011.
          Evidence introduced by the prosecution at trial included expert
   testimony on ballistics, testimony from law enforcement, and Title III calls.
   In addition, two music videos and one song were played.
          Jury deliberations began on day 25 of the trial. The verdict, returned
   on day 28, resulted in the following convictions:
          1. Ashton Price was found guilty of the Count 1 RICO
             conspiracy, the Count 2 drug conspiracy, and the Count 3
             firearms conspiracy. He was also convicted on counts
             involving the deaths and assaults of Kendall Faibvre,
             Jasmine Jones, and Michael Marshall; however, he was




                                          3
Case: 17-30610    Document: 00516317493            Page: 4   Date Filed: 05/12/2022




                                  No. 17-30610
                                c/w No. 17-30611

            found not guilty on counts associated with the deaths of
            Terrance Dennis, Anthony Charles Brown, Jr., and
            Rayshon Jones.
         2. Leroy Price was found guilty of the Count 1 RICO
            conspiracy, the Count 2 drug conspiracy, the Count 3
            firearms conspiracy, and the murders of Lester Green,
            Jamal Smith, Donald Daniels, Elton Fields, and Michael
            Marshall; however, he was found not guilty of causing
            death through the use of a firearm for each of those
            murders.
         3. Alonzo Peters was found guilty of the Count 1 RICO
            conspiracy, the Count 2 drug conspiracy, and the Count 3
            firearms conspiracy; however, he was found not guilty on
            all other charged counts.
         4. Jasmine Perry was found guilty of the Count 1 RICO
            conspiracy, the Count 3 firearms conspiracy, and the
            murders of Kendall Faibvre and Gregory Keys. He was also
            found guilty of assault with a dangerous weapon in aid of
            racketeering as to Jasmine Jones, Albert Hardy, Kevin
            Baham, Carrie Henry, and Kendrick Smothers. Perry was
            found not guilty of charges relating to the death of
            Littlejohn Haynes, Terrance Dennis, and Anthony Charles
            Brown, Jr.
         5. McCoy Walker was found guilty of the Count 1 RICO
            conspiracy, the Count 2 drug conspiracy, and the Count 3
            firearms conspiracy; he was also found guilty of charges
            associated with the murders of Lester Green, Jerome
            Hampton, and Renetta Lowe, as well as the assault of Jamal
            Smith. He was found not guilty of charges associated with




                                        4
Case: 17-30610    Document: 00516317493             Page: 5   Date Filed: 05/12/2022




                                   No. 17-30610
                                 c/w No. 17-30611

            the assault of Elton Williams, Quiniece Noble, and the use
            of a firearm in the death of Lester Green and assault of
            Jamal Smith.
         6. Terrioues Owney was found guilty of the Count 1 RICO
            conspiracy and the Count 3 firearms conspiracy, as well as
            counts associated with the murder of Lester Green, Donald
            Daniels, Elton Fields, Jerome Hampton and Renetta Lowe.
            He was also found guilty of the assault of Jamal Smith.
         7. Evans Lewis was found guilty of the Count 1 RICO
            conspiracy and the murder of Littlejohn Haynes. He was
            found not guilty of charges relating to the deaths of
            Anthony Charles Brown, Jr. and Lester Green, and the
            assault of Jamal Smith.
         8. Curtis Neville was found guilty of the Count 1 RICO
            conspiracy, the Count 2 drug conspiracy, and the Count 3
            firearms conspiracy, as well as counts associated with the
            murder of Littlejohn Haynes and the assaults of Albert
            Hardy, Kelvin Baham, and Carrie Henry. He was also
            found guilty of possession with the intent to distribute
            heroin, and possession of a firearm in furtherance of a drug
            trafficking crime.
         9. Solomon Doyle was found guilty only of the Count 1 RICO
            conspiracy. He was found not guilty of the Count 3 firearms
            conspiracy, as well as counts associated with the murder of
            Littlejohn Haynes.
         10. Damian Barnes was found guilty of the Count 1 RICO
            conspiracy, the Count 2 drug conspiracy, and the Count 3
            firearms conspiracy. He was found not guilty of counts
            associated with the murder of Floyd Moore.




                                        5
Case: 17-30610         Document: 00516317493               Page: 6      Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

           After trial, all defendants moved for acquittal or a new trial, and they
   supplemented their motions after a letter came to light in which cooperating
   witness Washington McCaskill characterized “our Federal Case” as “all
   made up lies.” The district court denied all motions, and sentenced
   defendants. All defendants but Doyle and Barnes received life sentences.
   They timely noticed their appeals.
                                         II. Discussion
           Defendants raise numerous arguments for reversing their convictions.
   We analyze each of their main arguments in turn.
                                A. Sufficiency of Evidence 2
           Eight defendants argue before us that there was insufficient evidence
   to support their convictions. All defendants moved for judgment of acquittal
   both at trial and post-trial. Accordingly, we review their claims de novo, giving
   “substantial deference to the jury verdict.” United States v. Suarez, 879 F.3d
   626, 630 (5th Cir. 2018) (citation omitted). Under this standard:
           We search the record for evidence supporting the convictions
           beyond a reasonable doubt, and review the evidence in the light
           most favorable to the verdict, accepting all credibility choices
           and reasonable inferences made by the jury. In other words, a
           defendant seeking reversal on the basis of insufficient evidence
           swims upstream.
   United States v. Chapman, 851 F.3d 363, 376 (5th Cir. 2017) (cleaned up).




           2
             This case involved a jury trial that lasted for weeks, and we do not attempt to
   provide a full summary of all evidence presented at trial in this opinion. Rather, we discuss
   those challenges to the sufficiency of evidence that defendants fully developed in their
   briefs.




                                                6
Case: 17-30610      Document: 00516317493            Page: 7   Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

                     1. Credibility of Cooperating Witnesses
          A threshold issue for some of the sufficiency challenges raised by
   several defendants involves the credibility, or lack thereof, of cooperating
   witnesses. Defendants Leroy Price, Walker, Owney, and Perry all spend
   portions of their briefs arguing that that the cooperating witnesses were not
   credible and that there was insufficient evidence to support their convictions
   outside of the cooperating witness testimony. For example, Owney’s brief
   contends that:
          Owney was indicted for four murders and one assault. For each
          of these criminal acts, one of the unindicted, immunized co-
          conspirators was responsible and so admitted. . . . A complete
          review of the record demonstrates that other than the
          testimony of the government’s witnesses, the government has
          no evidence to prove beyond a reasonable doubt that Owney
          committed the alleged offenses.
   The sufficiency challenges raised by defendants that depend only on
   challenges to the credibility of cooperating witnesses include: (1) the murder
   of Lester Green and the shooting of Jamal Smith in May of 2010; (2) the
   murder of Donald Daniels on May 27, 2010; (3) the murder of Elton Fields
   on October 11, 2010; and (4) the murder of Gregory Keys and the shooting
   of Kendrick Smothers.
          To successfully challenge the sufficiency of evidence supporting a
   conviction, it is not enough for a defendant to argue that he was convicted on
   the uncorroborated testimony of a co-conspirator. This Court has long held
   that “a defendant may be convicted on the uncorroborated testimony of a
   coconspirator who has accepted a plea bargain,” so long as the
   coconspirator’s testimony is not “incredible.” United States v. Villegas-
   Rodriguez, 171 F.3d 224, 228 (5th Cir. 1999). “Testimony is incredible as a
   matter of law only if ‘it relates to facts that the witness could not possibly




                                         7
Case: 17-30610        Document: 00516317493              Page: 8     Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   have observed or to events which could not have occurred under the laws of
   nature.’” United States v. Booker, 334 F.3d 406, 410 (5th Cir. 2003) (quoting
   United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994)). Thus, we have
   allowed convictions supported only by one witness’ testimony to stand,
   “[w]hatever the problems” with that witness’ credibility, if the “account
   was neither physically impossible nor outside his powers of observation.”
   United States v. Kieffer, 991 F.3d 630, 634 (5th Cir. 2021). We do so because
   “the jury decides credibility of witnesses, not the appellate court.” Id. (citing
   United States v. Delgado, 256 F.3d 264, 273-74 (5th Cir. 2001)). As the trial
   court in this case noted, the jury was presented directly with many challenges
   to the credibility of the witnesses:
           All of the cooperators were subject to extensive and lengthy
           cross-examination by defense counsel. All parties knew from
           the beginning that the cooperators’ credibility was central to
           the Government’s case, and each defendant benefited from
           every other defendant’s attack on the cooperators. The Court
           allowed extensive discovery as to the cooperators’ jailhouse
           calls. The jury was fully aware of the many credibility issues
           surrounding the cooperators but the jury nevertheless credited
           portions of their testimony. Their testimony was not incredible
           or facially insubstantial. 3
   Accordingly, we defer to the credibility determinations of the jury, and we
   reject the challenges to the sufficiency of the evidence based solely upon such
   credibility determinations.




           3
             Moreover, we note that the jury was instructed that “the testimony of a witness
   who provides evidence against a defendant for personal advantage, such as the possibility
   of a reduced sentence, must be examined and weighed by the jury with greater care than
   the testimony of an ordinary witness. The jury must determine whether the witness’s
   testimony has been affected by self interest, or by prejudice against the defendant.”




                                              8
Case: 17-30610        Document: 00516317493                Page: 9     Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

                      2. RICO Conspiracy Convictions (Count 1)
           Several defendants challenge their RICO conspiracy convictions on
   appeal. 4 “Conspiracy to violate any of RICO’s substantive provisions is a
   crime.” United States v. Jones, 873 F.3d 482, 489 (5th Cir. 2017) [hereinafter
   Jones I] (citing 18 U.S.C. § 1962(d)). “The elements of a RICO conspiracy
   are: (1) an agreement between two or more people to commit a substantive
   RICO offense; and (2) knowledge of and agreement to the overall objective
   of the RICO offense.” United States v. Onyeri, 996 F.3d 274, 280 (5th Cir.
   2021) (citing United States v. Rosenthal, 805 F.3d 523, 530 (5th Cir. 2015);
   18 U.S.C. § 1962). “These elements may be established by circumstantial
   evidence.” United States v. Delgado, 401 F.3d 290, 296 (5th Cir. 2005); see
   also United States v. Posada-Rios, 158 F.3d 832, 857 (5th Cir. 1998) (“The
   agreement, a defendant’s guilty knowledge and a defendant’s participation
   in the conspiracy all may be inferred from the development and collocation
   of circumstances.” (internal quotation marks and citation omitted)). 5 “A co-
   conspirator needs only to have known of, and agreed to, the overall objective
   of the RICO offense.” Jones I, 873 F.3d at 489 (citing Salinas v. United States,
   522 U.S. 52, 61-66 (1997)). “Although a defendant’s mere presence at the
   scene of a crime is not, by itself, sufficient to support a finding that the
   defendant is participating in a conspiracy, presence and association may be



           4
            Though we have examined the Count 2 drug conspiracy challenges by those
   defendants who raised them, we do not perceive any arguments that are separate and
   cognizable from their main Count 1 sufficiency arguments.
           5
             Perry contends that there is a three-part test, set out in Reves v. Ernst & Young,
   507 U.S. 170 (1993), to determine sufficient participation in the conduct of an
   organization’s affairs to be convicted of a RICO conspiracy. However, in Posada-Rios, 158
   F.3d at 857, this Court rejected the use of that test for RICO conspiracy charges (Reves
   interpreted 18 U.S.C. § 1962(c), not § 1962(d)) and instead adopted the two-step standard
   set out above. See also Rosenthal, 805 F.3d at 532.




                                                9
Case: 17-30610        Document: 00516317493               Page: 10       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   considered by the jury along with other evidence in finding that the defendant
   participated in a conspiracy.” Posada-Rios, 158 F.3d at 857-58.
           Here, defendants were charged under § 1962(d) 6 with conspiring to
   violate § 1962(c), which criminalizes racketeering activity by making it:
   “[U]nlawful for any person employed by or associated with any enterprise
   engaged in, or the activities of which affect, interstate or foreign commerce,
   to conduct or participate, directly or indirectly, in the conduct of such
   enterprise’s affairs through a pattern of racketeering activity or collection of
   unlawful debt.” 18 U.S.C. § 1962(c). A “pattern of racketeering activity” is
   at least two acts of racketeering activity that occurred within ten years of each
   other. 18 U.S.C. § 1961(5). “Racketeering activity” includes state felony
   offenses involving murder, robbery, and several other serious offenses, as
   well    as    serious     federal     offenses     including      narcotics      violations.
   18 U.S.C. § 1961(1).
           An “enterprise” includes “any union or group of individuals
   associated in fact although not a legal entity.” 18 U.S.C. §§ 1959(b)(2),
   1961(4). Although RICO “does not specifically define the outer boundaries
   of the ‘enterprise’ concept,” the “term ‘any’ ensures that the definition has
   a wide reach, and the very concept of an association in fact is expansive.”
   Boyle v. United States, 556 U.S. 938, 944 (2009) (citations omitted). “[A]n
   association-in-fact enterprise must have at least three structural features: a
   purpose, relationships among those associated with the enterprise, and
   longevity sufficient to permit these associates to pursue the enterprise’s
   purpose.” Id. at 946. “The term ‘enterprise’ encompasses ‘an amoeba-like
   infra-structure that controls a secret criminal network’ as well as ‘a duly



           6
             See 18 U.S.C. § 1962(d) (“It shall be unlawful for any person to conspire to violate
   any of the provisions of subsection (a), (b), or (c) of this section.”).




                                                10
Case: 17-30610       Document: 00516317493            Page: 11       Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   formed corporation that elects officers and holds annual meetings.’” Jones I,
   873 F.3d at 490 (quoting United States v. Elliott, 571 F.2d 880, 898 (5th Cir.
   1978)).
           Defendants’ main challenges to the conspiracy convictions fall into
   two categories: (1) that there was insufficient evidence to show the “39ers”
   was an enterprise; and (2) that there was insufficient evidence of individual
   defendants’ involvement in the 39ers. We examine each in turn.
                               i. The “39ers” Enterprise
          Defendants Owney, Walker, Neville, and Leroy Price contend that the
   Government did not put on sufficient evidence to show that the 39ers was an
   enterprise. Defendants point to testimony from cooperating witness
   Franklin, in which he said that New Orleans did not have gangs, just
   organizations, and that “Y’all consider us a gang. We consider ourselves as
   partners.” 7 Defendants contend that the alliance at the heart of the 39ers was
   too loose of an association to meet the definition of an enterprise.
          We have previously recognized gangs with clear, collective and
   criminal purposes as RICO enterprises. In Jones I, defendants similarly
   argued that the alleged gang, Ride or Die (ROD), was not an enterprise but
   rather “just a bunch of young men who really like hanging out” and who
   occasionally pooled resources. Jones I, 873 F.3d at 490. We did not find that
   argument convincing, instead holding that “ROD had a clear purpose—
   selling drugs and protecting those drug sales and the group’s members—and
   its members were associated with one another” because they used a
   communal house to work out of, pooled their money on at least one occasion


          7
             This testimony is not enough to overcome the reasonable inference drawn by the
   jury that the 39ers was an enterprise, because defendants do not attempt explain why
   organizations or partners cannot be enterprises.




                                             11
Case: 17-30610         Document: 00516317493              Page: 12        Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

   to buy drugs, divided territories, and stashed guns for other members’ use,
   alongside committing violent crime. Id. Defendants do not persuasively
   distinguish the 39ers from ROD. 8 There was testimony in this case about
   meeting at a house, working out of hotel rooms, sharing guns, selling drugs
   and organizing and communicating to do so, and committing violent crimes.
   Furthermore, as the Government points out, the “39ers’ repeated drug-
   trafficking, sharing of guns, retaliatory and proactive violence, and
   cooperation from members of different parts of the group” all help support
   the jury’s verdict that the 39ers was an enterprise. We therefore hold that the
   39ers was an enterprise because it, like ROD, had a clear, collective, and
   criminal purpose – in this case, the purpose was selling drugs and protecting


           8
               The indictment provided the following purposes of the 39ers enterprise:
           4. The purposes of the enterprise include, but are not limited to, the following:
   a) Enriching the members and associates of the enterprise through, among other things,
      the control of and participation in the illegal distribution of controlled substances in the
      territory controlled by the enterprise;
   b) Enriching the members and preserving and protecting the power, territory and profits
      of the enterprise through the use of intimidation, violence, and threats of violence,
      including assault, murder, and attempted murder;
   c) Promoting and enhancing the activities and authority of the enterprise and its
      members, and associates;
   d) Keeping victims, potential victims, and witnesses in fear of the enterprise and in fear
      of its members and associates through violence and threats of violence;
   e) Providing financial support and information to members and associates of the
      enterprise, including but not limited to those who were incarcerated, for committing
      acts of violence, illegal possession and distribution of controlled substances, and other
      offenses, and;
   f) Providing assistance to members and associates of the enterprise who committed
      crimes for an on behalf of the enterprise in order to hinder, obstruct, and prevent law
      enforcement officers from identifying, apprehending, and prosecuting the offender or
      offenders.




                                                 12
Case: 17-30610       Document: 00516317493       Page: 13     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

   those drug sales and the group’s members and territory (often through
   violent means).
                            ii. Connection to the 39ers
          Defendants Owney, Walker, Peters, Ashton Price, Neville, Perry, and
   Leroy Price also argue in the alternative that, even if the 39ers could be
   considered an enterprise, they had no involvement in it. However, most of
   their arguments lack the completeness necessary to challenge the sufficiency
   of evidence of their convictions. For example, Perry argues in part that he
   was not implicated in photographs of the 39ers and that he was not named by
   some cooperators; Leroy Price argues in part that FBI Agent Jonathan Wood
   admitted that he never saw Leroy Price do any hand-to-hand transactions.
   Yet it is not enough for defendants to argue that they were less implicated
   than other defendants. “Once the government presents evidence of a
   conspiracy, it only needs to produce slight evidence to connect an individual
   to the conspiracy.” United States v. Virgen-Moreno, 265 F.3d 276, 285 (5th
   Cir. 2001); see also Posada-Rios, 158 F.3d at 858 (holding that a defendant can
   be convicted of conspiracy even if “he only participated at one level . . . and
   only played a minor role”). Defendants have not shown that the evidence
   here is insufficient such that this Court would overturn a verdict finding them
   guilty of a RICO conspiracy.
          The most developed individualized argument comes from Alonzo
   Peters. Peters argues that there was insufficient evidence to support his
   convictions, especially because his activities were not linked to the 39ers as
   an enterprise. He argues that, at most, the Government was able to show a
   personal relationship with cooperating witness Stewart, from whom he




                                         13
Case: 17-30610        Document: 00516317493               Page: 14       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   bought drugs. 9 However, the jury heard, among other things: testimony from
   cooperating witness Stewart that Peters rented out hotel rooms and “knew
   about what we do” in those rooms; testimony from Stewart that Peters sold
   drugs; testimony from a Marriott employee that Peters rented rooms with an
   employee discount and that a gun was found in one of the rooms; and phone
   calls between Peters and Stewart. Given our deference to the jury’s verdict
   upon review, we conclude that there was sufficient evidence for all three of
   Peters’ convictions.
                             3. VICAR Violation Convictions
           Several defendants also challenge the sufficiency of the evidence
   supporting their convictions for violations of VICAR, 18 U.S.C. § 1959(a). 10
   “To establish that a defendant has violated VICAR, the government must
   show that (1) an enterprise existed; (2) the enterprise engaged in, or its
   activities affected, interstate commerce; (3) it was engaged in racketeering
   activity; (4) the defendant committed violent crimes; and (5) the defendant
   committed the violent crimes to gain entrance to, or maintain or increase his
   position in, the enterprise.” Jones I, 873 F.3d at 492; see also United States v.
   Portillo, 969 F.3d 144, 164 (5th Cir. 2020). We will reverse convictions under



           9
            We note that the jury was instructed that “[t]he fact that a defendant may have
   bought drugs from another person or sold drugs to another person is not sufficient without
   more to establish that the defendant was a member of the charged conspiracy. Instead, a
   conviction requires proof of an agreement to commit a crime beyond that of the mere sale.”
           10
              Section 1959(a) provides that “[w]hoever, as consideration for the receipt of, or
   as consideration for a promise or agreement to pay, anything of pecuniary value from an
   enterprise engaged in racketeering activity, or for the purpose of gaining entrance to or
   maintaining or increasing position in an enterprise engaged in racketeering activity,
   murders, kidnaps, maims, assaults with a dangerous weapon, commits assault resulting in
   serious bodily injury upon, or threatens to commit a crime of violence against any individual
   in violation of the laws of any State or the United States, or attempts or conspires to do so,
   shall be punished . . . .” 18 U.S.C. § 1959(a).




                                                14
Case: 17-30610          Document: 00516317493              Page: 15       Date Filed: 05/12/2022




                                            No. 17-30610
                                          c/w No. 17-30611

   the fifth element if the prosecution cannot show enough of a connection
   between the violent crime and the enterprise, such that the jury could not
   have reasonably concluded that the violent crime was done in furtherance of
   the conspiracy. See Jones I, 873 F.3d at 493.
                                  i. Littlejohn Haynes Murder
           Defendants Lewis and Neville argue there is not enough evidence
   connecting the Haynes murder to the 39ers enterprise to support their
   convictions on that count. Several witnesses provided relevant testimony
   about the Haynes murder. Cooperating witness Franklin testified on direct
   examination that there were two “problem[s]” with Haynes: (1) Haynes gave
   someone a gun that killed Giz, 11 and (2) Haynes sent someone to steal drugs
   that belonged to Stewart. Cooperating witness Franklin also testified that he
   did not want to see Haynes murdered, though he “knew it was going to
   happen to him.” Thus, when Haynes approached Franklin on the day
   Haynes was killed, Franklin told Haynes to leave. Cooperating witness
   Stewart testified that he wanted to kill Haynes “[b]ecause he robbed one of
   my customers out the drugs that I was fronting them” and that “[Lewis]
   wanted to kill him because he killed Giz.” Cooperating witness McCaskill
   testified that he would not have wanted Haynes to be murdered had he known
   of the homicide in advance, and that he was upset when he found out and
   tried to track down those responsible.
           Based on this testimony, defendants Lewis and Neville argue that the
   evidence presented at trial was insufficient to establish that they committed
   the Haynes murder to maintain or increase their positions in the 39ers.
   Rather, they contend that the murder was clearly motivated by a personal


           11
                Franklin also testified that Giz was a friend of some of the men from the Florida
   Projects.




                                                  15
Case: 17-30610     Document: 00516317493          Page: 16      Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   feud begun by the death of Giz and was actually opposed by Franklin and
   McCaskill. Nonetheless we hold that that, given Franklin’s testimony
   regarding the alternative motive of stolen drugs, as well as testimony that one
   needed to “be ready” to kill to prevent word getting out that one’s drugs had
   been stolen, there was sufficient evidence for the jury to make the reasonable
   inference that the murder was committed in furtherance of the charged
   conspiracies.
                                 ii. Faibvre Murder
          Defendants Perry and Ashton Price argue that there was insufficient
   evidence supporting their convictions stemming from the murder of Kendall
   Faibvre and the shooting of Jasmine Jones on February 22, 2010. Defendants
   argue that there was conflicting evidence related to the murder, including
   eyewitness identification of a different man by Jasmine Jones. Additionally,
   they argue that the murder lacks a link to the 39ers enterprise. In response,
   the Government highlights testimony from cooperating witness Stewart, who
   testified that he had a friend named Percy from the Florida Projects who was
   shot by men from Press Park, and that, subsequently:
          Well, Percy is [Peters’] partner, and [Peters] was acting like he
          was scared of them dudes. Like, he wrecked the man car, like,
          he was scared of them dudes. And I told him, I’m like, “Man,
          you got to handle your business. If one of my close partners like
          that get shot like that, I want to ride behind them, like. It don’t
          matter how it go. I am gonna ride behind them. I got to kill
          somebody behind them.” So I’m telling [Peters], like, “Man,
          we got to handle that. I want to help you.”
   Stewart then described the chronology of the shooting itself. The jury also
   heard testimony from Franklin that he was “aware” that Stewart retaliated
   for Percy because “[i]t was Jasmine Perry’s first time catching a body. So
   you’re going to brag about it. It’s like when you go to the prom that night or
   getting your diploma or whatever.” Franklin further testified that “Jasmine



                                          16
Case: 17-30610           Document: 00516317493             Page: 17       Date Filed: 05/12/2022




                                             No. 17-30610
                                           c/w No. 17-30611

   Perry and them, they’re happy. Because, you know, you struck my team, and
   I struck back, you know. You paralyzed one, and I killed one of yours.”
   Additional evidence before the jury included the autopsy, Jasmine Jones’
   medical discharge sheet, crime scene photographs, and spent casings
   recovered from the scene. This evidence was sufficient to support the
   convictions. There was a connection to the 39ers because the jury could have
   credited Stewart’s testimony and made the reasonable inference that the men
   acted to protect the 39ers’ territory and members.
                                       iii. Marshall Murder
            Ashton Price argues that there was insufficient evidence he was
   involved in the Michael Marshall murder 12 and also that there was no
   connection between the murder and the 39ers, because “[t]his was simply a
   murder for hire.” Price argues that the only evidence linking him to the
   murders is the testimony of cooperating witnesses Franklin and McCaskill.
            Franklin testified that “Somebody put a hit over [Marshall’s] head.
   Pound and Big Wash took it, and Leroy was the driver.” 13 According to
   Franklin, “Merle told me that Big Floyd came at him, telling him that he
   needed somebody knocked off, which one of them he could holler at.” “Big
   Floyd wanted Michael dead because Michael wore a wire on him for some
   coke and set him up with a drug agency that took him down.” 14 Big Floyd
   was not a 39er. For his part, McCaskill testified that he (McCaskill) was
   known as a killer, that he remembered being paid to kill a man named Michael



            12
                 Leroy Price also argues that there was insufficient evidence linking him to this
   crime.
            13
                 The jury heard testimony that Ashton Price had the nickname of “Pound.”
            14
             The jury also heard testimony from a DEA Special Agent about controlled buys
   involving Marshall as a confidential source.




                                                  17
Case: 17-30610          Document: 00516317493            Page: 18       Date Filed: 05/12/2022




                                            No. 17-30610
                                          c/w No. 17-30611

   Marshall, and that, though he knew the man who made the introduction the
   day he received the hit, he did not know the man who paid him and he did
   not know Marshall. McCaskill also testified in detail as to Leroy Price and
   Ashton Price’s involvement before, during, and after the shooting, and he
   described the guns and car used. We hold that the above testimony is
   sufficient evidence of Leroy and Ashton Price’s involvement in the Marshall
   murder.
           In response to Ashton Price’s challenge to the connection between the
   murder and the 39ers, the Government argues that, though it is true that the
   controlled buy did not involve 39ers or their drugs, Big Floyd went to the
   leaders of the 39ers specifically and was told to seek out Washington
   McCaskill. Franklin testified that McCaskill had a reputation as a killer,
   saying: “You need a killer – take a hit or whatever, he’s a killer. That’s what
   he do”; and “You can call any one of them. If the money right, they’ll do it.”
   This reputation was important both to McCaskill’s position within the 39ers
   as well as to the 39ers’ own reputation as an organization that was willing to
   commit violence. By participating in the violence, Ashton and Leroy Price
   were also able to enlarge their reputations. 15 The jury heard extensive
   testimony about the need for a reputation of violence when running a drug
   enterprise in New Orleans. 16



           15
              Franklin testified that Ashton Price described the hit to him after it happened.
   Two rap videos by Ashton Price also involved facts that the jury may have inferred lined up
   with the facts of the Marshall murder.
           16
                For example, Franklin testified that:
                   Oh, you got to have killers. You got to be ready to kill. Because if
           you – if you think you’re going to run in the project in New Orleans by
           yourself, or you and five people, that’s not going to happen. Someone
           going to sooner or later come jack you and take what you got. Then, when
           word get out on the street that you’ve been jacked and pushed around, they




                                                  18
Case: 17-30610        Document: 00516317493               Page: 19       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

           We find the Government’s argument convincing. As acknowledged
   by the Government at oral argument, a VICAR conviction cannot stand if its
   only foundation is the fact that a member of a gang committed some act of
   violence. See United States v. Ledbetter, 929 F.3d 338, 356 (6th Cir. 2019)
   (holding that the “work of a single person, who happened to be in a gang” is
   not enough to show sufficient evidence of racketeering purpose, because to
   find otherwise “would be to convert the violent-crimes-in-aid-of-
   racketeering statute into a gang-status crime, punishing any and all violent
   crimes by gang members, no matter their relation to a racketeering
   enterprise”). Nonetheless, as discussed above, this shooting involves a
   sufficient connection to the reputations of McCaskill, Ashton Price, and
   Leroy Price, as well as to the reputation of the 39ers, as demonstrated
   through the testimony of Franklin and McCaskill. Other facts in the record
   also would have allowed the jury to reasonably infer that this killing was
   committed in part to solidify the reputation of the 39ers: (1) the gruesome
   and excessive nature of the shooting, as demonstrated though the autopsy
   and photos; (2) the fact that McCaskill elicited help from fellow 39er
   members when he was recruited for the hit (Ashton and Leroy Price); (3)
   testimony that, by murdering confidential informants, even those who were


           got other people come and do it too. So you need a team of killers, and you
           got to be – you know, be ready.
   Franklin said that “When you don’t kill or finish your kill, you’re going to get drive, like
   you ain’t about your business, you didn’t do it right, you’re stupid, you’re dumb, look at
   you.” According to Franklin, “[T]hat’s the life we live. You kill one of ours, we’re going
   to kill one of yours. That’s the rule. That’s how the game go. That’s the life we chose.
   That’s how we operate.” Similarly, Stewart testified that “[A]t the end of the day, if I don’t
   kill them people, they gonna kill me. So why would I just wait for them to kill me? I’m not
   gonna do that, I am going to be smart and kill them first,” and that “I got aggressive and
   made sure that whenever we catch one of them, we gonna make sure we kill them.” The
   jury also heard testimony that the leaders of the 39ers “favored” those who were
   “consistent” in their killing.




                                                19
Case: 17-30610         Document: 00516317493                Page: 20       Date Filed: 05/12/2022




                                            No. 17-30610
                                          c/w No. 17-30611

   not working against the 39ers, the 39ers sent a warning that they would be
   willing to violently take action against anyone informing against them. Given
   the record before us, we conclude that there was sufficient evidence to
   support these convictions.
                                      iv. Hampton Murder
           Walker argues that the murder of Jerome Hampton “was not
   connected to any RICO conspiracy” because “the beef began in Texas for
   unrelated reasons.” 17 Walker bases his argument on testimony from
   cooperating witness Rico Jackson, in which Jackson stated that he had
   witnessed Hampton kill someone in Texas. However, the jury also heard
   testimony from Knockum and Stewart that members of the 39ers had decided
   that Hampton was “a problem,” both because he was willing to kill members
   of “our neighborhoods” if they were caught outside of the neighborhoods
   and because they thought he was going to kill Merle Offray since he was
   “behind supplying Third and G.” Stewart testified that he was told to
   “handle that,” and he described the details to the jury. We hold that there
   was sufficient evidence that this murder was connected to the 39ers. 18




           17
               Walker also argues that there was insufficient evidence connecting him to the
   murder of Hampton, because “the only way to connect Appellant to any of these shootings
   was through the testimony of admitted murderers.” Yet for the reasons set out in Part
   II.A.1, this is not a sufficient argument to reverse a conviction for lack of sufficient evidence
   on appeal.
           18
               Walker also briefly argues that “[b]ecause Lowe was not the target of the
   shooting… neither can Lowe be considered a murder in aid of racketeering.” Yet Franklin
   testified that Hampton and Lowe were both shot in the same shooting: Lowe was driving
   the car, the car crashed when they began shooting, and ultimately both Lowe and Hampton
   were “shot until they was dead.”




                                                  20
Case: 17-30610     Document: 00516317493         Page: 21    Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

                        v. Hardy, Baham, Henry Assaults
          Perry also challenges the sufficiency of the evidence supporting his
   convictions stemming from the assaults of Albert Hardy, Kelvin Baham, and
   Carrie Henry on May 22, 2011. Perry argues that the evidence against him
   was “both slim and contradicted”; however, the record contains testimony
   from Franklin, Stewart, and McCaskill describing Perry’s involvement in the
   assault, and we conclude that this testimony is sufficient evidence. There is
   also sufficient evidence supporting the assaults’ connection to the 39ers
   enterprise. Franklin testified that Hardy was “a problem” and “had to go”
   because he “killed the guy, Dan, out of our project” and “told somebody that
   he’ll swing on G-Strip and stuff like that. He ain’t scared of us. He’ll swing
   around there. . . and, you know, give it to one of us, if he was to catch us.”
   McCaskill testified that “he sent a message, like what he gonna do if he catch
   anybody from our crew or catch anybody around there, what he gonna do.”
   Stewart provided similar testimony.
                            B. Motions for New Trial
          All defendants filed motions for a new trial. Several defendants now
   urge this Court to weigh the evidence of the cooperating witnesses when
   reviewing the district court’s denial of the motions for new trial. However,
   we have previously held that “[i]n our capacity as an appellate court, we must
   not revisit evidence, reevaluate witness credibility, or attempt to reconcile
   seemingly contradictory evidence.” United States v. Tarango, 396 F.3d 666,
   672 (5th Cir. 2005) (citing United States v. Dula, 989 F.2d 772, 778-79 (5th
   Cir. 1993)). Arguments to undertake such evaluations may be “appropriate
   in the district court in connection with a rule 33 new trial motion – because
   that court has the authority to make its own determination regarding the
   credibility of witnesses,” but they are “inappropriate in this court, because
   we do not have such authority on appellate review.” United States v. Arnold,




                                         21
Case: 17-30610       Document: 00516317493            Page: 22       Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   416 F.3d 349, 360-61 (5th Cir. 2005). Furthermore, “where the defense has
   had an opportunity to question witnesses as to their biases, and the jury has
   concluded that the witnesses are credible, the trial court has broad discretion
   in ruling on a motion for a new trial.” United States v. Thompson, 945 F.3d
   340, 347 (5th Cir. 2019) (internal citation and quotation marks omitted). In
   our capacity as an appellate court, “we must simply concern ourselves with
   whether or not the district court’s ultimate decision in granting or denying
   the motion for a new trial constituted a clear abuse of its discretion.”
   Tarango, 396 F.3d at 672 (citing Dula, 989 F.2d at 778-79). We do not find a
   clear abuse of discretion here.
                                 C. Evidentiary Rulings
           “We ‘review a district court’s evidentiary rulings for abuse of
   discretion,’ subject to harmless-error analysis.” United States v. Girod, 646
   F.3d 304, 318 (5th Cir. 2011) (quoting United States v. Cantu, 167 F.3d 198,
   203 (5th Cir. 1999)).
                       1. Admission of Shocking Photographs 19
          Defendants object to shocking and gruesome photographs shown to
   the jury at trial as unduly prejudicial under Federal Rule of Evidence 403.
   Rule 403 provides that otherwise relevant evidence “may be excluded if its
   probative value is substantially outweighed by the danger of unfair
   prejudice.” Fed. R. Evid. 403. “However, the standard for assigning error
   under Rule 403 is especially high and requires a showing of clear abuse of




          19
             With regard to the photographs and Ashton Price’s rap songs, defendants argue
   both that the evidence should have been excluded under Federal Rule of Evidence 403,
   and, alternatively, that their trials should have been severed. We address the severance
   argument separately.




                                             22
Case: 17-30610       Document: 00516317493              Page: 23       Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   discretion.” United States v. Curtis, 635 F.3d 704, 716 (5th Cir. 2011) (cleaned
   up).
           We have previously allowed shocking and gruesome photographs to
   be shown to the jury in murder cases so long as those photos had a nontrivial
   probative value. See United States v. Fields, 483 F.3d 313, 355 (5th Cir. 2007)
   (“Many of the photos are, as the defendant posits, shocking. However, our
   caselaw indicates that admitting gruesome photographs of the victim’s body
   in a murder case ordinarily does not rise to an abuse of discretion where those
   photos have nontrivial probative value.”). In United States v. Gurrola, 898
   F.3d 524 (5th Cir. 2018), we found no abuse of discretion by the district court
   for admitting shocking photographs where the prosecution’s theory of the
   case was that the defendant wanted the murders to appear to be cartel-related
   and that the cartel was “known to commit exceedingly grisly” murders; the
   photographs thus provided nontrivial probative value. Id. at 538-39. This
   Court has also found nontrivial probative value in photographs “proving
   overt acts committed in furtherance of” a conspiracy. United States v.
   Martinez-Herrera, 539 Fed. App’x 598, 602 (5th Cir. 2013) (unpublished).
           Here, defendants cite to four specific photographs that they argue are
   especially gruesome and prejudicial. 20 The photographs depict the dead
   bodies of Renetta Lowe and Michael Marshall with open wounds, blood and
   gore. They are, indeed, shocking. However, the photographs had nontrivial
   probative value: they helped to prove overt acts committed in furtherance of
   the conspiracy, they established the violence of the deaths of both Lowe and
   Marshall, and they lent support to the cooperators’ testimony about the
   details of each shooting. Though Peters and Neville correctly argue that the


           20
              Before any of the crime scene photographs were shown to the jury, defendants
   objected to their admission. As a result, the trial court excluded some but admitted others
   (those that defendants challenge here).




                                               23
Case: 17-30610        Document: 00516317493               Page: 24        Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

   photographic evidence was prejudicial, they do not explain why the evidence
   did not have significant probative value as to the violence that was a part of
   the alleged conspiracy. See United States v. Barnes, 803 F.3d 209, 220 (5th
   Cir. 2015) (“Here, the evidence of the Smith Triple Murder was directly
   relevant to the conspiracy charges because it showed that the Appellants
   were willing to use firearms in furtherance of their drug trafficking
   activities.”); United States v. Baptiste, 264 F.3d 578, 590 (5th Cir. 2001)
   (withdrawn in separate part by United States v. Baptiste, 309 F.3d 274 (5th
   Cir. 2002)) (“Although the evidence of the murders and attempted murders
   was prejudicial, it was necessary for the jury to understand the brutal nature
   of the conspiracy.”); United States v. Abrego, 141 F.3d 142, 176 (5th Cir. 1998)
   (“The acts of violence to which the evidence at issue here related were
   integral parts of the conspiracies and the CCE with which Garcia Abrego was
   charged.”).
           Peters also argues that “[t]he fact that persons died because of certain,
   specific gang activities, could have been presented through autopsy diagrams
   and crime scene photos not depicting the bodies and gruesome, violent
   deaths they suffered.” However, the “abuse of discretion standard for a Rule
   403 decision is not satisfied ‘by a mere showing of some alternative means of
   proof that the prosecution in its broad discretion chose not to rely upon.’”
   United States v. Velasquez, 881 F.3d 314, 336 (5th Cir. 2018) (quoting Old
   Chief v. United States, 519 U.S. 172, 183 n.7 (1997)). 21


           21
              Peters separately argues that the photographs were unduly prejudicial against
   him because he had no involvement in the conspiracy. He compares his case to United
   States v. Baker, 432 F.3d 1189 (11th Cir. 2005), stating that “there was no evidence of a
   connection between Mr. Peters and the 39ers or any other enterprise” and that the
   “probative value of the photos was far, far outweighed by the prejudice that their admission
   and display had on Mr. Peters,” since their admission served “no other purpose than to
   poison the jury against Mr. Peters, with images that had nothing to do with him or any fact
   at issue.” However, as discussed earlier in this opinion, at trial the jury saw other testimony




                                                 24
Case: 17-30610       Document: 00516317493              Page: 25       Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

                       2. Admission of Ashton Price’s Rap Songs
           In a pre-trial order, the court examined the admissibility of the
   Government’s proposed list of songs performed by Ashton Price and, after
   considering each separately, reduced it significantly. At trial, the jury saw two
   rap music videos and heard the audio of one rap song. When the evidence
   was shown, the jury was told that it was not admissible against defendants
   Owney, Lewis, Doyle, Peters and Perry.
           The lyrics of the songs mentioned violence, specific types of guns,
   drug sales, the nicknames of two cooperating witnesses, and details that
   corresponded with details of the Michael Marshall killing. The jury also
   heard testimony from cooperating witness Franklin about how money from
   the drug distribution supported the label the songs were produced under, as
   well as testimony about how the lyrics related to the 39ers and how Ashton
   Price was picked to be the main rapper.
                                i. Ashton Price Arguments
           The most detailed arguments that the district court abused its
   discretion in admitting the rap videos come from Ashton Price. He argues
   that the songs were hearsay and that their introduction as evidence violated
   Federal Rules of Evidence 403 and 404(b). We recently considered the
   admissibility of rap videos for the first time, and in making our analysis, we
   noted that “[t]he general conclusion from courts that have considered this
   type of evidence is that explicit rap videos are probative and outweigh
   substantial prejudice when the defendant performs the song, describes events
   closely related to the crime charged, and the evidence is not cumulative.”



   and evidence linking Peters to the 39ers. On the facts before us we do not find an abuse of
   discretion where, though Peters was not involved in the murders shown in the photographs,
   the prosecution’s case depended on establishing the existence of the 39ers conspiracy.




                                               25
Case: 17-30610     Document: 00516317493           Page: 26     Date Filed: 05/12/2022




                                      No. 17-30610
                                    c/w No. 17-30611

   United States v. Sims, 11 F.4th 315, 323 (5th Cir. 2021), cert. denied, 142 S. Ct.
   827 (Jan. 10, 2022). In Sims, we did not find an abuse of discretion where the
   defendant performed in all three videos, the lyrics described the facts of the
   case and were performed after the actions at issue in the case, and the
   depictions of firearms, factual details, and violence were relevant to the
   government’s case. Id. at 324.
          We find that this case closely mirrors Sims. Ashton Price performs in
   the three pieces, and in them he describes conduct and themes that were
   directly relevant to the Government’s case. At oral argument, counsel for
   Ashton Price argued that Sims is distinguishable from this case because of the
   failure in this case to establish authorship. Yet Price himself performed in the
   pieces, and the jury heard testimony from Franklin about how he became the
   main rapper for the label. We are not persuaded that the district court abused
   its discretion in admitting the three songs.
                            ii. Other Defense Arguments
          The three songs were also admissible against defendants Leroy Price,
   Neville, Barnes, and Walker, because the limiting instruction given by the
   trial court did not include them. We find no abuse of discretion; the songs
   were admissible under Federal Rule of Evidence 801(d)(2)(E), as statements
   of a co-conspirator during and in furtherance of the conspiracy. None of these
   four defendants points to any specific lyric that would not fall under this
   hearsay exclusion.
               3. Admission of Agent Wood’s Summary Testimony
          Neville argues that FBI Special Agent Jon Wood’s “testimony largely
   served as a comprehensive summary of the Government’s entire case-in-
   chief and as a means to vouch for and bolster the credibility of the
   Government’s cooperating witnesses.” In making this argument, however,
   Neville overlooks that the district court sustained numerous objections,




                                          26
Case: 17-30610      Document: 00516317493         Page: 27   Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   issued limiting instructions, and permitted unimpeded opportunity to cross-
   examine the witness. Thus, the trial court’s careful monitoring of the
   testimony rendered any potential error from summary testimony harmless.
   See United States v. Nguyen, 504 F.3d 561, 573 (5th Cir. 2007) (“In sum, once
   again we caution the government not to rely on improper summary witness
   testimony. Because the error was harmless given the strength of the
   government’s case and the district court’s limiting instructions, however, we
   reject [the defendant’s] request for a new trial.”).
                 4. Admission of Ballistics Evidence and Testimony
          Defendants Lewis, Perry and Walker challenge the admissibility of
   ballistics evidence as presented by Government expert witness Meredith
   Acosta. The lead-up to the eventual admission of ballistics in this case was
   long and eventful. Defendants first raised issues with the ballistics
   documentation at a pretrial status conference on November 28, 2016, and as
   a result the district court ordered the Government to “work with the
   Defendants’ ballistics expert to make available any physical evidence
   necessary to the expert’s evaluation” and to “provide Defendants with the
   ‘raw materials’ that the Government’s ballistics experts used to generate
   their conclusions.” The Government then provided further materials to the
   defendants, who moved to exclude Acosta’s testimony or, in the alternative,
   for a Daubert hearing. Defendants attached a declaration from defense expert
   Edward Hueske to their motion, stating that the documentation provided was
   missing materials “necessary to assess the accuracy of firearm tool mark
   identification;” that there was “no expected supporting documentation” for
   the conclusions offered in the reports; that the New Orleans Police
   Department Firearms Unit was not was accredited and thus was not required
   to provide documentation; and that, in conclusion, he was “unable to offer
   any meaningful opinion as to the scientific reliability of the Government’s
   ballistic expert’s conclusions.”



                                         27
Case: 17-30610        Document: 00516317493                Page: 28        Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

           Five days before trial, the Government produced more underlying
   materials. Three days before trial, the district court denied, without
   discussion, the motion to exclude testimony and for a Daubert hearing, and it
   ordered the Government to produce the rest of the materials. The
   Government made another production, which defense counsel still claimed
   was deficient. On the second day of trial, the parties again addressed the
   ballistic expert productions, and the trial court held that the issues went to
   the weight of the evidence but not to its admissibility. Defendants filed
   another motion, re-urging the exclusion of Acosta’s testimony and attaching
   another letter from Hueske explaining that the under-documentation in the
   case prevented independent review. The trial court denied the motion.
           The day before Acosta’s testimony, the Government provided 419
   additional pages of documents. Defense counsel objected, and the trial court
   sanctioned the Government, denying Acosta the opportunity to refer to any
   of the recently-produced documents. The Government called Acosta to
   testify. Here, we address two issues: whether the Government’s conduct
   necessitated further sanctions, and whether the testimony met the Daubert
   standard.
                                    i. Discovery Sanctions
           Defendants argue that the district court should have sanctioned the
   Government under Federal Rule of Criminal Procedure 16(a)(1)(F), (G), 22
   because the late disclosure of expert materials meant that Acosta’s work was
   unreviewable by the defense expert. At trial, the district court allowed Acosta
   to testify to her work and conclusions, and it only sanctioned the Government


           22
              Rule 16(a)(1)(F) requires the Government to “permit a defendant to inspect and
   to copy or photograph the results or reports . . . of any scientific test or experiment” so long
   as it meets certain general criteria. Rule 16(a)(1)(G) requires the Government to provide
   “a written summary” of the expert’s testimony.




                                                 28
Case: 17-30610     Document: 00516317493          Page: 29     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   in that it did not allow Acosta to refer to the documents disclosed the day of
   her testimony. The district court addressed the lack of further sanctions in
   an order denying defendants’ motions for acquittal or new trials, writing that
   it did “not take issue with the contention that the ballistics evidence should
   have been produced much earlier.” However, the court concluded that there
   was “no bad faith on the part of the Government” and explained that because
   “there has been no suggestion that the new photographs undermined
   Acosta’s findings in any specific manner,” there was “no prejudice from the
   late production.”
          “We review a district court’s imposition of sanctions for discovery
   violations for an abuse of the district court’s discretion.” United States v.
   Garrett, 238 F.3d 293, 297 (5th Cir. 2000). Here, the district court did
   provide sanctions, though not the full suppression defendants requested.
   Notably, the district court disallowed reference to the 419 belatedly-
   produced pages. On the record before us, where the trial court explicitly
   found no bad faith, and where certain sanctions were imposed, we do not find
   an abuse of discretion. See United States v. Michalik, 5 F.4th 583, 591 (5th Cir.
   2021) (“[W]here a party did not act with ‘an improper motive, it is rare to
   sanction a party in a method as draconian as suppressing the evidence.’”
   (quoting United States v. Ortiz, 213 F. App’x 312, 315 (5th Cir. 2007) (per
   curiam))).
                               ii. Daubert / Rule 702
          Defendants also argue that Acosta’s testimony should have been
   excluded under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
   (1993). In Daubert, the Supreme Court announced several factors courts
   should consider when exercising their gate-keeping function under Federal
   Rule of Evidence 702 and making their preliminary assessments of whether
   the reasoning underlying expert testimony is scientifically valid and can




                                          29
Case: 17-30610      Document: 00516317493          Page: 30      Date Filed: 05/12/2022




                                      No. 17-30610
                                    c/w No. 17-30611

   properly be applied to the facts in issue. Id. at 592-93. These factors include:
   (1) whether the technique in question has been tested; (2) whether the
   technique has been subject to peer review and publication; (3) the error rate
   of the technique; (4) the existence and maintenance of standards controlling
   the technique’s operation; and (5) whether the technique has been generally
   accepted in the scientific community. Id. at 593-94. “[W]hether Daubert’s
   specific factors are, or are not, reasonable measures of reliability in a
   particular case is a matter that the law grants the trial judge broad latitude to
   determine.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 153 (1999). Though
   the proponent of the expert testimony (here, the Government) “need not
   satisfy each Daubert factor,” it has the burden of showing that the testimony
   is reliable. United States v. Hicks, 389 F.3d 514, 525 (5th Cir. 2004). This
   Court “reviews a district court’s decision to admit expert testimony under
   an abuse-of-discretion standard,” and, when finding abuse of discretion in
   admitting evidence, considers any error under the harmless error doctrine.
   Hicks, 389 F.3d at 524. We can overturn the district court’s ruling only if it
   was “manifestly erroneous.” United States v. Kuhrt, 788 F.3d 403, 418 (5th
   Cir. 2015). Additionally, it is an abuse of discretion for a district court to fail
   to create a record of its Daubert inquiry and its basis for admitting expert
   testimony. Carlson v. Bioremedi Therapeutic Sys., 822 F.3d 194, 201 (5th Cir.
   2016).
            Defendants argue that the late and deficient production by Acosta
   evinced a lack of standards and reliability in her methodology. The
   Government responds that “the lab’s inability to produce a small fraction of
   the materials underlying Acosta’s analyses in this case . . . is inconsequential
   to whether Acosta’s methodology at the time of her analyses was
   scientifically valid.” However, as clarified by counsel for Lewis at oral
   argument, even by the time of trial, the Government had failed to produce
   the photographs and analysis underlying two of the crimes charged in this




                                           30
Case: 17-30610     Document: 00516317493           Page: 31     Date Filed: 05/12/2022




                                      No. 17-30610
                                    c/w No. 17-30611

   case. We would not characterize this oversight as inconsequential. Though it
   is true that district courts have broad latitude in determining the reliability of
   admissible evidence, they must still perform a gatekeeping function, and
   under certain circumstances it may be prudent for a district court to keep out
   scientific evidence and testimony where the methodology was so sloppy that
   important underlying documentation was missing. However, because
   defendants do not dispute that they had Acosta’s conclusions and NIBIN
   data before the testimony, and because Acosta was not allowed to refer to the
   newly-produced evidence, we conclude that the district court did not make a
   manifestly erroneous ruling when admitting the evidence in this case.
           “Vigorous cross-examination, presentation of contrary evidence, and
   careful instruction on the burden of proof are the traditional and appropriate
   means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.
   In fact, Acosta admitted during cross-examination that some photographs of
   her analysis were lost, that there was a point during the examination of the
   evidence when her lab was unaccredited, and that ballistics was not a science
   with a mathematical degree of confidence. We have previously explained that
   “[t]he Daubert [inquiry] should not supplant trial on the merits.” Mathis v.
   Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002); see also Primrose Operating
   Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004) (“[T]he trial
   court’s role as gatekeeper is not intended to serve as a replacement for the
   adversary system.” (quoting United States v. 14.38 Acres of Land, 80 F.3d
   1074, 1078 (5th Cir. 1996))). “Particularly in a jury trial setting, the court’s
   role under Rule 702 is not to weigh the expert testimony to the point of
   supplanting the jury’s fact-finding role—the court’s role is limited to
   ensuring that the evidence in dispute is at least sufficiently reliable and
   relevant to the issue so that it is appropriate for the jury’s consideration.”
   Puga v. RCX Sols., Inc., 922 F.3d 285, 294 (5th Cir. 2019). Thus, “[w]hile the
   district court must act as a gatekeeper to exclude all irrelevant and unreliable




                                          31
Case: 17-30610        Document: 00516317493            Page: 32      Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   expert testimony, ‘the rejection of expert testimony is the exception rather
   than the rule.’” Id. (quoting Fed. R. Evid. 702 advisory committee’s notes
   (2000)). This case, too, falls into the category of cases in which the evidence
   was shaky but admissible, and the traditional tools of attacking the evidence
   were the proper means of attack. See, e.g., United States v. Barnes, 979 F.3d
   283, 307-09 (5th Cir. 2020) (observing that some of expert’s testimony “may
   have been potentially misleading or confusing” but concluding that trial
   court did not abuse its discretion in allowing the testimony, especially where
   “counsel’s effective cross-examination resolved these ambiguities and
   clearly demonstrated for the jury” its weaknesses); United States v. Lee, 966
   F.3d 310, 323 (5th Cir. 2020) (noting, when conducting analysis of expert
   testimony, that “the defense took full advantage of the ‘traditional and
   appropriate means of attacking shaky but admissible evidence’” and that
   these attacks featured in defendants’ closing argument, and yet “the jury
   heard the defendants’ impeachment evidence and voted to convict
   anyway”); see also Williams v. Monitowoc Cranes, L.L.C., 898 F.3d 607, 625
   (5th Cir. 2018).
           Defendants argue that Acosta’s technique was not standardized
   because the lab was not accredited and that Acosta’s conclusions were not
   based on the “existence and maintenance of standards controlling the
   technique’s operation.” Daubert, 509 U.S. at 594. However, we have
   previously explained that the proponent of expert testimony “need not
   satisfy each Daubert factor.” Hicks, 389 F.3d at 524. For the reasons
   explained above, we do not find an abuse of discretion in how district court
   decided to admit the ballistics evidence and testimony in this case. 23



           23
             Defendants also argue that the Government did not show that Acosta’s work was
   peer reviewed, citing to Hueske’s declaration. However, given that Acosta testified that
   everything was peer reviewed, that the district court has discretion in deciding which of




                                              32
Case: 17-30610        Document: 00516317493              Page: 33       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

                                    D. Batson Challenges
           Lewis argues that the trial court erred by allowing the Government to
   exercise peremptory strikes against two potential jurors for race-related
   reasons. Under Batson v. Kentucky, 476 U.S. 79 (1986), and its progeny,
   “parties are constitutionally prohibited from exercising peremptory
   challenges to strike jurors based on race, ethnicity or sex.” Rivera v. Illinois,
   556 U.S. 148, 153 (2009). “Under Batson, once a prima facie case of
   discrimination has been shown by a defendant, the State must provide race-
   neutral reasons for its peremptory strikes. The trial judge must determine
   whether the prosecutor’s stated reasons were the actual reasons or instead
   were a pretext for discrimination.” Flowers v. Mississippi, 139 S. Ct. 2228,
   2241 (2019). To make such a determination:
           The trial court must consider the prosecutor’s race-neutral
           explanations in light of all of the relevant facts and
           circumstances, and in light of the arguments of the parties. The
           trial judge’s assessment of the prosecutor’s credibility is often
           important. The Court has explained that the best evidence of
           discriminatory intent often will be the demeanor of the
           attorney who exercises the challenge. We have recognized that
           these determinations of credibility and demeanor lie peculiarly
           within a trial judge’s province. The trial judge must determine
           whether the prosecutor’s proffered reasons are the actual
           reasons, or whether the proffered reasons are pretextual and
           the prosecutor instead exercised peremptory strikes on the




   Daubert’s specific factors are measures of reliability in a particular case, Kumho Tire, 526
   U.S. at 152-53, and that defendants had the opportunity to point to the blank peer review
   lines on Acosta’s summary reports during their cross examination as they did in their
   motion to exclude her testimony, we find no abuse of discretion. See also SEC v. Life
   Partners Holdings, Inc., 854 F.3d 765, 776 (5th Cir. 2017) (“[T]he lack of . . . peer review
   does not necessarily render expert testimony unreliable.”).




                                               33
Case: 17-30610       Document: 00516317493              Page: 34      Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

           basis of race. The ultimate inquiry is whether the State was
           motivated in substantial part by discriminatory intent.
   Id. at 2243-44 (cleaned up). An appeals court “looks at the same factors as
   the trial judge, but is necessarily doing so on a paper record” and thus should
   be “highly deferential” to the trial court’s factual determinations in a Batson
   hearing, sustaining the trial court’s ruling on the issue of discriminatory
   intent “unless it is clearly erroneous.” Id. at 2244 (citation omitted). 24
                          1. Prospective Juror 17 (“Juror 17”)
           Lewis first argues that the trial court erred by failing to explicitly reach
   the third step of Batson when assessing the prosecution’s peremptory
   challenge striking Juror 17. However, we have previously affirmed an implicit
   finding by a trial court that the Government’s explanation was credible. See
   United States v. Ongaga, 820 F.3d 152, 166-67 (5th Cir. 2016).
           Lewis also argues that the Government’s reason for striking Juror 17,
   that she lived in a neighborhood implicated in the case and was being
   untruthful about discussing crime there, was hyperbolic and based on
   inferences made because of her race. During voir dire, the district court noted
   that the alleged organization the defendants were a part of was described in
   the indictment as “an alliance of multiple street gangs from the areas of
   Gallier Street in the Upper Ninth Ward in New Orleans, and around the area
   of 3rd and Galvez Street in New Orleans.” The court then posed the
   following question: “Have any of you. . . ever lived in the areas of Central
   City, the Third Ward, the Upper Ninth Ward, Desire Projects, Florida
   Projects, Calliope Projects, Front of Town or Press Park Development within



           24
              Lewis argues that review should be de novo here because the trial court did not
   properly reach the third step under Batson. We disagree, and find that the trial court
   implicitly reached the third step.




                                              34
Case: 17-30610       Document: 00516317493           Page: 35      Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   the City of New Orleans?” The transcript shows that Juror 17 responded by
   raising her hand, and then she entered into the following exchange with the
   court:
            Juror 17: I live up in – on – I live up the uptown. Close around
            Galvez.
            Court: You live close around Galvez?
            Juror 17: Uh-huh.
            Court: Have you discussed any incidences that might have
            occurred of a criminal nature in your neighborhood or in that
            area?
            Juror 17: No.
   Lewis argues that this exchange shows only that Juror 17 lived on Galvez
   Street and that, because Galvez spans the width of New Orleans, the
   Government’s assumption that Juror 17 lived close to Third and Galvez and
   thus was lying about not discussing crime in her neighborhood was based on
   inferences made because of her race. This argument ignores the fact that
   Juror 17 was responding to a general question that isolated certain
   neighborhoods in New Orleans. Given the broader context behind Juror 17’s
   response, we do not find clear error. See United States v. Turner, 674 F.3d
   420, 436 (5th Cir. 2012) (“[I]mplausible or fantastic justifications may (and
   probably will) be found to be pretexts for purposeful discrimination, but
   intuitive assumptions, inarticulable factors, or even hunches can all be proper
   bases for rejecting a potential juror, even in the Batson context.” (cleaned
   up)).
                            2. Prospective Juror 13 (“Juror 13”)
            Lewis also argues that the prosecution’s explanation for striking Juror
   13, after defense’s objection, was plainly pretextual. The exchange
   surrounding Juror 13 went as follows:




                                             35
Case: 17-30610     Document: 00516317493         Page: 36     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

          Government: She’s a postal worker married to a social worker.
          Court: Go on.
          Government: Social workers are inherently kind of giving and
          nice, you know, kind people who see the world a certain way.
          Court: There’s other social workers. Have you struck any
          others?
          Government: Yes, 32.
          Court: She’s Caucasian?
          Government: We struck the other Caucasian social worker,
          Number 32.
          Court: I’m going to agree with you. I’m going to add one thing.
          I’ve been watching Juror Number 13 pretty closely. She has
          been scowling pretty much. She doesn’t want to be here. I’m
          just making that observation because I have observed her, and
          I think that’s appropriate. Next.
   Lewis argues that Juror 13 could not have been giving and nice if the district
   court found that she was scowling, and he lists other jurors who “either
   worked in schools or in the healing professions, or had family members who
   did so,” who were not struck. Here, given that the district court made
   findings on the juror’s demeanor, and given that “deference is especially
   appropriate where a trial judge has made a finding that an attorney credibly
   relied on demeanor in exercising a strike,” Snyder v. Louisiana, 552 U.S. 472,
   479 (2008), we see no clear error.
                       E. Confrontation Clause Challenges
                       1. Admission of 11-107 Factual Bases
          Neville argues that the admission of the factual bases of the pleas of
   co-defendants Lewis, Doyle, Perry and Owney was error that violated his
   Confrontation Clause rights. See U.S. Const. amend. VI (“In all criminal
   prosecutions, the accused shall enjoy the right . . . to be confronted with the




                                         36
Case: 17-30610       Document: 00516317493              Page: 37       Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   witnesses against him.”). These co-defendants had pleaded guilty in Case
   No. 11-107, which involved conduct underlying the drug conspiracy for
   Count 2 of this case. 25 A redacted confession by a co-defendant may be found
   to violate the Sixth Amendment under the doctrine of Bruton v. United States,
   391 U.S. 123 (1968), where the redacted confession is “facially
   incriminating” because it includes “statements that, despite redaction,
   obviously refer directly to someone, often obviously the defendant, and
   which involve the inferences that a jury could make immediately, even were
   the confession the very first item introduced at trial.” United States v. Gibson,
   875 F.3d 179, 194 (5th Cir. 2017) (cleaned up). However, the Bruton doctrine
   does not apply “to statements that only become inculpatory ‘when linked
   with evidence later introduced at trial,’” because “non-facially-inculpatory
   statements are less likely to inexorably steer a jury into disregarding limiting
   instructions” and also involve “the practical impossibility of predicting in
   advance what statements might become inculpatory when coupled with other
   evidence presented at trial.” United States v. Reed, 908 F.3d 102, 118 (5th Cir.
   2018) (citation omitted). We review constitutional challenges de novo and a
   district court’s evidentiary decision on a Bruton issue for abuse of discretion,
   subject to a harmless error analysis. United States v. Powell, 732 F.3d 361, 376
   (5th Cir. 2013). 26




           25
             Neville’s Bruton arguments align with his argument—discussed infra—that his
   case should have been severed from his other co-defendants.
           26
              The parties dispute the applicable standard of review. The Government argues
   that Neville’s arguments should be reviewed for plain error because he “did not object to
   admission of the factual bases after the district court finished redacting them.” However,
   given that (1) Neville premised his original objection on the argument that any admission
   of the factual bases would create Confrontation Clause issues, even were they redacted; (2)
   the district court emphasized that contemporaneous objections were unnecessary on issues
   that had already been ruled on; (3) the Government chose to focus on harmless error (rather




                                               37
Case: 17-30610          Document: 00516317493             Page: 38          Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

           Neville contends that the district court erred in allowing the
   introduction of evidence referencing his non-testifying co-defendants’ prior
   guilty pleas in Case No. 11-107. Neville argues that the pleas were detrimental
   to his presumption of innocence, and “easily allowed the jury [to] put Mr.
   Neville right in the red-hot center of [the conspiracy],” violating the Bruton
   doctrine.
           Lewis’s factual basis, as redacted and shown to the jury, included
   Neville’s address at 1809 Desire Street. 27 Neville argues that this problem
   was then compounded by the Perry factual basis – which described similar
   facts, although it redacted Neville’s address itself – and further multiplied
   when the Government’s opening and closing statements highlighted the
   guilty pleas. 28
           The Government concedes that the failure to redact Neville’s address
   in Lewis’s factual basis was a Bruton violation under United States v. Nuttall,
   180 F.3d 182 (5th Cir. 1999). In that case, we held that the admission of a
   confession with a redacted name but reference to an address was error;
   however, the error was ultimately harmless where there was “otherwise
   ample evidence” against the defendant and “absent the Bruton-tainted




   than the standard of review) at oral argument, we will not use the plain error standard of
   review.
           27
                The jury heard testimony that this was Neville’s address.
           28
               At one point, when going through the indictment and describing Count 2, the
   Government went so far as to state: “That is a drug-trafficking conspiracy to deal 280
   grams or more of crack and a kilo or more of heroin. You’ll notice that only six of the
   defendants are charged in this one. That’s because, as you heard throughout this case, four
   of them – Doyle, Perry, Evans Lewis and Terrioues Owney already pled guilty in the 11-
   107, the first case. So we can’t charge them again, but they have already admitted that they
   did the conduct at issue in Count 2.”




                                                 38
Case: 17-30610        Document: 00516317493               Page: 39       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   confessions,” there was not “a reasonable probability that the defendant
   would have been acquitted.” Id. at 188.
           We conclude that Neville has shown a Bruton violation on these facts.
   When the Government re-charges offense conduct in a successive
   prosecution yet multiple defendants in that successive case already have pled
   guilty to the recharged offense conduct, the peril of a Bruton violation, even
   inadvertent, is high. District judges, unsurprisingly, will need to be attentive
   to redactions, limiting instructions, and possibly severance. Nevertheless, in
   this case we find that the Bruton violation was harmless. 29 “It is well
   established that a Bruton error may be considered harmless when,
   disregarding the co-defendant’s confession, there is otherwise ample
   evidence against a defendant;” on the other hand, “we will find a Bruton
   error not harmless if, absent the improper evidence, there was a reasonable
   probability that the defendants would be acquitted.” United States v. Powell,
   732 F.3d 361, 379 (5th Cir. 2013) (cleaned up). In this case, there was ample
   evidence upon which the jury could have convicted Neville of the drug
   conspiracy. There was testimony from cooperating witness Stewart that
   Neville got heroin from him, and that Neville traveled to Texas, where
   Stewart testified 39ers members would go to pick up drugs and bring them
   back to New Orleans. Cooperating witness Franklin also testified that Neville
   sold heroin. FBI agent Christopher Soyez testified about executing a search
   warrant at 1809 Desire Street, and about the evidence found there: a small



           29
              The Government notes that the jury was given instructions to disregard any
   redacted portions of the factual bases, and to refrain from indulging in “guesswork or in
   speculation” when considering the evidence. These instructions are not particularly
   curative. More importantly, Bruton itself was premised on there being a “substantial risk
   that the jury, despite instructions to the contrary, looked to the incriminating extrajudicial
   statements in determining petitioner’s guilt.” Bruton v. United States, 391 U.S. 123, 126
   (1968) (emphasis added).




                                                39
Case: 17-30610     Document: 00516317493          Page: 40     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   bag of suspected heroin, drug paraphernalia, documents in the name of
   Franklin and Lewis; and other paperwork with Neville’s name and street
   address. Thus, on review of the record, “we are convinced beyond a
   reasonable doubt that the prosecution’s error, though legally inexcusable,
   was harmless in light of the other evidence presented at trial.” Powell, 732
   F.3d at 380.
                    2. Questioning of Sergeant Melanie Dillon
          Neville raises several objections to the prosecution’s questioning of
   Sergeant Melanie Dillon (“Dillon”). Neville argues that “the Government
   intentionally examined Sgt. Dillon in such a manner that the Government
   repeatedly elicited hearsay statements that, in many instances, violated
   [Neville’s] Confrontation Clause rights under the Sixth Amendment.” The
   Confrontation Clause generally bars witnesses from testifying about out-of-
   court statements given by non-testifying individuals. Crawford v. Washington,
   541 U.S. 36, 53-56 (2004); see also Hemphill v. New York, 142 S. Ct. 681, 694
   (2022) (“The Confrontation Clause requires that the reliability and veracity
   of the evidence against a criminal defendant be tested by cross-examination,
   not determined by a trial court.”). We have noted the “recurring problem”
   of “[b]ackdooring highly inculpatory hearsay via an explaining-the-
   investigation rationale” and have warned that “the government must take
   care to avoid eliciting” this unconstitutional testimony. United States v.
   Sharp, 6 F.4th 573, 582 (5th Cir. 2021). Neville identifies 16 excerpts of the
   prosecution’s examination of Dillon that he contends “demonstrate that the
   prosecutor methodically sought to elicit inadmissible hearsay evidence from
   the witness.” Confrontation Clause objections that were properly raised at
   trial are reviewed de novo, subject to harmless error analysis; where objections
   to the disputed evidence were not properly raised at trial, review is for plain
   error. See United States v. Acosta, 475 F.3d 677, 680 (5th Cir. 2007). An error




                                         40
Case: 17-30610          Document: 00516317493            Page: 41    Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

   or defect is plain if it was clear or obvious and affected the defendant’s
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009).
           The Government called Dillon as a witness to events on April 12, 2010
   relating to an alleged shootout between the 39ers and a rival gang. At the
   beginning of Dillon’s testimony, counsel for defendants objected out of
   anticipation that the prosecution would try to elicit testimony based on
   hearsay and information Dillon did not have first-hand knowledge of—such
   as a gang retaliation motive behind the shootings. The district court noted
   the objection, agreeing that “[s]he can’t speculate but she certainly can give
   her observations and what her investigation revealed.” The court also agreed
   that it would be hearsay for Dillon to say “the FBI agent told me such and
   such,” stating “I am not going to allow that but we haven’t heard that yet.”
   The Government then examined Dillon, and counsel for defendants lodged
   various contemporaneous objections.
           We focus on four exchanges where the hearsay objections were
   salient. 30 First, Neville argues that his objection should not have been
   overruled when Dillon testified that she determined, in her investigation, that
   Jesse Terry was murdered in retaliation for the murder of Quelton Broussard.
   Neville’s argument is not developed enough to confirm that hearsay was
   heard; the objection was one of speculation implicating Dillon’s personal
   knowledge or causing confusion as to the foundation of her knowledge. See
   FED. R. EVID. 602, 403. Second, Neville argues that Dillon’s testimony about
   Darick Wallace was improper. 31 However, the exchange itself appears to



           30
             For the remaining exchanges that Neville identifies, we either see no potential
   issue with the district court’s handling of the objections or cannot say that Neville has
   shown plain error where he failed to make contemporaneous objections.
           31
                The relevant exchange went as follows:




                                                41
Case: 17-30610         Document: 00516317493              Page: 42       Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

   relate to Dillon’s impression that Wallace was not cooperative. The single
   sentence the district court permitted did not prejudice Neville. Third,
   Neville argues that Dillon improperly testified about casings found on the
   crime scene of the third shooting when her testimony was based on the
   ballistics report. However, having examined the record we conclude that the
   exchange emphasized that her testimony was based on her observations, to
   the best of her knowledge. The primary objections appeared to be concerns
   about the chain of custody, and these objections did eventually lead to a ruling
   from the district court sustaining the objection and telling the prosecution
   they would have to bring in the person whose initials were on the casings
   exhibit.
          Fourth, Neville argues that the following exchange constituted
   hearsay:
          Q. Did you ask any questions of Mr. Curry while he was being
          interviewed?



                 Q. . . . [D]id you have the opportunity to interview Darick
          Wallace?
                     A. Yes.
                     Q. Okay. Was Mr. Wallace cooperative?
                     A. No.
                     Q. And how is it that you can tell us he was not cooperative?
                     A. In his statement to me he said that he slumped down and he
          didn’t –
                     Counsel for Neville: Objection, your Honor, hearsay.
                     The Court: Overruled.
                     Q. You can testify to that.
                  A. He slumped down and he didn’t see the car that was shooting
          at them or neither did anyone from his car shoot.




                                                   42
Case: 17-30610      Document: 00516317493        Page: 43   Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

          A. I believe the question was asked about his friend Quelton
          Broussard.
          Q. Okay. And what did you observe as far as Mr. Curry’s
          demeanor when he was asked about his friend Quelton
          Broussard?
          A. He was visibly upset. He said they were lifelong friends and
          he was hurt –
          [Defense Counsel]: Judge, I would object, this is a hearsay
          statement of Mr. Curry.
          [The Court]: Overruled.
          The Witness: He was hurt by the death of his friend.
          Q. All right. Was he emotional during this interview?
          A. Yes.
          Q. And how do you know, what did you observe as far as him
          being emotional?
          A. He may have become teary-eyed or so.
   Neville objects to this testimony as hearsay. Neville argues that the
   statements “establish a connection between Lloyd Curry and Quelton
   Broussard thus suggesting that the shootings were retaliatory.” Importantly,
   Neville does not dispute that Curry was killed. Nor is the testimony from
   Dillon hearsay in so far that it is based on her observations of Curry’s
   demeanor and teary eyes. The only objectionable phrases, then, are Dillon’s
   recounting of Curry’s statements that “they were lifelong friends” and “he
   was hurt by the death of his friend.”
          Because of the prosecution’s method of questioning Dillon, Neville
   asks that we reverse his conviction for the RICO conspiracy in Count 1 and
   the firearms conspiracy in Count 3. However, we review objected-to
   Confrontation Clause violations and errors in the admission of hearsay
   evidence for harmless error, United States v. Kizzee, 877 F.3d 650, 661 (5th




                                           43
Case: 17-30610       Document: 00516317493              Page: 44      Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   Cir. 2017), and we conclude that any potential error was harmless here. As
   discussed above, we only see two arguable hearsay violations—if there were
   other violations, they were so minimal that “there is [no] reasonable
   possibility that the evidence complained of might have contributed to the
   conviction.” Kizzee, 877 F.3d at 661 (alteration in original) (quoting
   Chapman v. California, 386 U.S. 18, 24 (1967)). Though the shootings at issue
   in Dillon’s testimony were charged as overt acts of the RICO conspiracy, 32
   they were only tangentially related to Neville’s involvement in the conspiracy
   and, taking this evidence out of the equation, the prosecution had ample
   evidence that there was a conspiracy under Counts 1 and 3 and that Neville
   was involved in both.
           Finally, Neville argues that the questioning by the prosecutor, when
   taken together as a whole, amounted to prosecutorial misconduct. He
   contends that the prosecution’s case purposefully relied on eliciting
   backdoor hearsay testimony. In making this argument, he analogizes his case
   to United States v. Johnston, 127 F.3d 380 (5th Cir. 1997). Yet Johnston is
   distinguishable from this case. In Johnston, prosecutors repeatedly responded
   to sustained hearsay objections by asking law enforcement officers whether
   conversations with witnesses resulted in the narrowing of investigations to
   specific appellants. Id. at 394-96. Moreover, Neville himself admits that
   Johnston addressed “only those instances where an appellant is directly
   implicated” and that the same is not true in this case. Johnston, 127 F.3d at
   394. The questioning in this case was not prosecutorial misconduct under
   Johnston.




           32
              The shootings described by Dillon were not themselves charged as separate
   counts (outside of their inclusion as overt acts of the RICO conspiracy)—rather, they were
   used as a way to explain the feud that later led to deaths that were charged in this case.




                                              44
Case: 17-30610     Document: 00516317493          Page: 45     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

                          F. Jury Instructions Challenges
                        1. Denial of Requested Instructions
          Lewis argues that the district court should not have refused to provide
   three of his suggested jury instructions. We ordinarily review a district
   court’s refusal to provide a requested jury instruction for abuse of discretion.
   United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011); United States v.
   Salazar, 751 F.3d 326, 330 (5th Cir. 2014). “A refusal to give a requested
   instruction constitutes reversible error only if the proposed instruction (1) is
   substantially correct, (2) is not substantively covered in the jury charge, and
   (3) pertains to an important issue in the trial, such that failure to give it
   seriously impairs the presentation of an effective defense.” United States v.
   Webster, 162 F.3d 308, 322 (5th Cir. 1998).
     i. Denial of Count 1 Special Allegations Instructions and Verdict Forms
          Lewis argues that it was error for the trial court to deny his “requested
   instructions and verdict form language . . . requiring that the jury find that
   the homicides enumerated in the special allegations were a ‘part of’ or
   ‘during and in furtherance of the RICO conspiracy.’” Because all defendants
   whom the jury found to have committed the murders in the Count 1
   interrogatories were also convicted for VICAR murders involving the same
   victims, the jury connected the murders to the racketeering enterprise.
            ii. Denial of Falsus in Uno, Falsus in Omnibus Instructions
          Lewis also argues that the district court erred in denying his falsus in
   uno, falsus in omnibus instruction, which would have provided that jurors are
   entitled to disregard a witness’s testimony altogether if they determine that
   he has testified falsely on any matter. However, we find that the jury
   instructions as given substantially covered this instruction, because they
   sufficiently advised the jury to discredit any witness they believed to be lying.




                                          45
Case: 17-30610     Document: 00516317493          Page: 46     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

                      iii. Denial of Partial Verdict Instruction
          Finally, Lewis argues that the district court should have granted his
   request for a partial verdict instruction, one that would have directed the jury
   that it could (1) return a verdict at any time during the deliberations as to any
   defendant about whom it had agreed and (2) return a verdict on any counts
   on which it had agreed even if it had not yet agreed to a verdict on all counts.
   Lewis initially requested this instruction in his objections to the
   Government’s proposed jury instructions; he then renewed it in conference
   on day 23 of the trial. The trial court denied the instruction both times.
   However, the jury was instructed not to change positions to reach a verdict
   in the following manner:
          During your deliberations, do not hesitate to reexamine your
          own opinions and change your mind if convinced you were
          wrong; but do not give up your honest beliefs as to the weight
          of the evidence solely because of the opinions of your fellow
          jurors or for the mere purpose of returning a verdict.
          During jury deliberation, the jury sent out two questions. Question
   one, sent out the first day of deliberations, was written as follows: “How do
   we proceed when we cannot come to an unanimous decision on the murder
   charge?” The court responded: “You have only been deliberating for a short
   period of time. We all appreciate how seriously you are considering this case
   and all of the evidence. I am going to ask that you continue your deliberations
   in an effort to agree on a unanimous verdict in addressing this count.” Lewis
   again requested the partial verdict instruction, but the trial court again denied
   it, finding that it was premature because he did not want the jury to think that
   he was rushing them.
          The jury’s second question was: “We have been deadlocked on one
   murder conviction for one defendant since the beginning of deliberations. We
   have exhausted all notes and resources and still have Jurors steadfast on




                                          46
Case: 17-30610     Document: 00516317493            Page: 47    Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   opposite verdicts. We have put this one aside [and] finished all of the others,
   came back to it and still cannot make progress. Please Advise.” However, the
   district   court     was     not    able    to     give     Lewis’    requested
   instruction at that time because, as the court explained in a later order:
          The Court anticipated that Lewis was going to re-urge his
          request for the instruction when the jury indicated once again
          on the last day of deliberations that it remained deadlocked on
          one of the murders but before the Court could reconvene with
          counsel the jury reached a verdict. The delay in reconvening
          with counsel was due solely to the logistics of the lunch hour,
          during which the jury had continued its deliberations, and the
          tracking down of all counsel in the case. It is rank speculation
          to posit that the jurors interpreted the lunchtime delay in
          answering their question as an indication that the Court was
          going to dismiss their concerns and force them into a verdict.
          Moreover, the jury may not have been struggling over the
          Littlejohn Haynes murder; it could just as easily have been
          Alonzo Peters’ participation in the murder of Kendall Faibvre.
          The jury acquitted Peters of that murder.
          We find no reversible error here. The jury was properly instructed not
   to change positions solely to reach a verdict, and, though a partial verdict
   instruction might have been warranted after the second question, we are
   persuaded that the slight delay in answer did not force the jury into a verdict
   or change the nature of deliberations.
                         2. Objections to Jury Instructions
          Normally, “we review a jury instruction for abuse of discretion,
   affording substantial latitude to the district court in describing the law to the
   jury.” United States v. Williams, 610 F.3d 271, 285 (5th Cir. 2010). We
   consider “whether the charge, as a whole, was a correct statement of the law
   and whether it clearly instructed the jurors as to the principles of the law
   applicable to the factual issues confronting them.” Id.




                                          47
Case: 17-30610       Document: 00516317493            Page: 48       Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

           Lewis now raises one objection 33 to the jury instructions: that, read
   together, the combination of the aiding and abetting and the Louisiana
   principal instructions became “incomprehensible.” He claims this is so
   because the instructions for the VICAR homicide count referenced
   principals, the district court provided the liberal definition of principals
   under Louisiana law, and the district court provided the aiding and abetting
   instruction with respect to the VICAR homicides that also mentioned the
   intent of the principal. Having reviewed the instructions, however, we hold
   that the Louisiana law of principals was clearly provided only as to the fourth
   element of the VICAR count. The law was described to the jury in a clear,
   comprehensible manner.
                            G. Walker’s Motion for Mistrial
          Walker argues that the district court erred in denying his motion for
   mistrial “following the solicitation of prejudicial information by co-defendant
   counsel.” “We review the denial of a motion for mistrial founded on the
   admission of prejudicial evidence for abuse of discretion.” United States v.
   Richardson, 781 F.3d 237, 246 (5th Cir. 2015). Under this standard, “a new
   trial is required only if there is a significant possibility that the prejudicial
   evidence had a substantial impact upon the jury verdict, viewed in light of the
   entire record” and we give “great weight to the trial court’s assessment of
   the prejudicial effect of the evidence.” Id. (citation omitted). Additionally,
   we must “examine the context of the disputed statement to ascertain its
   source—namely, whether it was elicited by the Government or
   spontaneously volunteered by the witness.” Id.




           33
              We need not reach any objection to the § 924 charges because, for the reasons
   set forth below, we vacate them as they pertain to Lewis.




                                             48
Case: 17-30610         Document: 00516317493             Page: 49        Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

          The disputed statement at issue here was elicited by counsel for
   Ashton Price during his cross-examination of the Government’s cooperating
   witness Franklin. During the questioning, counsel disclosed that all
   defendants were in jail. 34 Several defendants moved for mistrial after the
   cross-examination, arguing that the jury should not have been informed that
   the defendants were incarcerated, especially since the court and parties had
   intentionally concealed the defendants’ incarcerated status. During the
   bench conference, the trial judge stated that he saw “absolutely no prejudice
   at all to the defendants,” given the nature of the disclosure. In fact, the trial
   court observed that, “quite candidly, if there was any misleading, it might


          34
               The testimony went as follows:
          Q. You’re wearing an orange jumpsuit today, right?
          A. Yes, sir.
          Q. You have shackles on your legs, right?
          A. Yes, sir.
          Q. You have a belt that goes around your waist to where your hands can be
          secured, right?
          A. Yes, sir.
          Q. Do you see anybody else in the courtroom dressed like that?
          A. I’m the only one.
          Q. You’re the only one. Why do you think that is?
          A. Because I’m in jail.
          Q. Yeah. My client is in jail. He’s not dressed like that, is he?
          A. No, sir.
          Q. All these other men, they are not dressed like that, are they?
          A. No, sir.
          Q. Do you think maybe the only person in here right now the Government
          is afraid might try to do something crazy is you?
          A. I don’t know. I’m the rat. Shit, they’ll do something to me.




                                                49
Case: 17-30610     Document: 00516317493         Page: 50     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

   have been to the benefit of the defendants that the Government did not get
   up there and object and want me to set the record straight,” and thus, “if
   there is any prejudice – and there is none – I would say it would be more
   against the Government than against any defendant.” The court also ruled
   that the Government “will not be allowed, under redirect, to go into the fact
   that any defendant is in jail. The Government will not be allowed under
   redirect to say that the defendants are shackled at the legs or anything like
   that. Okay. I’m not going to allow that.”
          Giving great weight to the district court’s assessment of the lack of
   prejudicial effect, and having read the record ourselves, we hold that the
   denial of the motion for mistrial was not an abuse of discretion.
                      H. Government’s Closing Arguments
          Neville argues that several statements made in the prosecution’s
   closing argument constitute reversible error. Both parties agree that the
   statements were not objected to at trial, and thus we review for plain error.
   See United States v. Aquilar, 645 F.3d 319, 323 (5th Cir. 2011). We hold that
   none of the statements made during closing rose to the level of plain error,
   and we address Neville’s three main objections in more detail below.
          First, Neville argues that the Government improperly invited the
   jurors to rely on their confidence in the integrity of the Government and their
   loyalty to their country in convicting the defendants. Neville analogizes this
   case to the facts in United States v. Goff, 847 F.2d 149 (5th Cir. 1988).
   However, Goff involved a prosecutor who both invoked his personal status as
   the Government’s attorney and “suggested that in order to find appellants
   not guilty, the jury would have to believe that several governmental agencies
   and even perhaps federal judges had engaged in a malevolent and illegal
   conspiracy to convict them.” Id. at 164. The record shows that the
   statements made by the prosecution in this case are distinguishable from




                                         50
Case: 17-30610        Document: 00516317493               Page: 51       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   those made in Goff. The statements at issue here were made in response to
   defense arguments that the cooperating witness testimony should be
   discounted, and they describe the Government’s case strategy. 35 The
   statements do not go so far as to “invoke jurors’ loyalty to their country or
   its government as a reason for convicting the accused,” id., and thus are not
   error under Goff.
           Next, Neville argues that the Government improperly commented on
   the defendants’ exercise of their Fifth Amendment right to remain silent
   when making the following statement:
           Did Gregory Stewart plead guilty after Darryl Franklin started
           cooperating? Yes. Did Washington McCaskill start
           cooperating after those two men pleaded guilty? Yes. Did
           Tyrone Knockum come in after those three men? Yes. Did
           Rico Jackson come in after them? Yes. Did all these men plead
           to sentences that had mandatory life, they’re doing life or
           facing a potential life sentence? Yes.
           You can also play another game when you get back in the jury
           room. You could think, well, what if Rico didn’t cooperate?
           What if he wanted his shot at the government? I suspect that
           the testimony or the argument would sound a lot the same.
           There would be 11 defendants saying four men were liars. You
           could flip it the other way. What if one of these people had



           35
              The main statements objected to by Neville include a comment that the
   Government “got involved [in investigating the 39ers] and we decided that we wanted to
   be the ones to make these neighborhoods safe again, make this an area where you can come
   and feel happy to be here and feel that your life is not in danger and that is exactly what we
   did,” and a remark that: “But in this case this cooperation engineered by the FBI and the
   U.S. attorneys has done positive things like free innocent men out of jail. And the defense
   is arguing that we should reject that information. What kind of perverted criminal justice
   system would that be? I submit that our system is superior to not taking the information,
   getting the criminals to actually tell you who they were doing the crimes with.”




                                                51
Case: 17-30610         Document: 00516317493              Page: 52        Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

          come in and testified? I submit it would be nine people calling
          six cooperating witnesses liars.
   Taken in context, this argument is not one that was “manifestly intended or
   was of such character that the jury would naturally and necessarily take it to
   be a comment on the failure of the accused to testify.” United States v.
   Cervantes, 706 F.3d 603, 614 (5th Cir. 2013) (citation omitted). Though it is
   true that the words “testimony” and “testified” are used, the overall point
   made to the jury is that the defense was attempting to discredit the
   cooperators because doing so was in their best interest. The jury would not
   take this statement to be a comment on the failure of the accused to testify,
   but rather as a comment on the nature of cooperating witnesses.
          Finally, Neville argues that the prosecutor encouraged the jury to
   disregard the jury instructions when, in responding to arguments made by
   counsel for defendants, the prosecutor argued: “There’s a lot of talk, ‘Oh,
   you know, they’re going to get a Rule 35, they’re convicted, it will be worse,’
   whatever. As jurors, y’all don’t have to worry about the Rule 35. It is not
   contingent on any result, and your verdict shouldn’t be predicated on what
   you may think happens with that process.” Neville argues that this argument
   encouraged the jury to disregard their Rule 35 instruction. 36 However, the



          36
               The instruction read as follows:
                   You have heard evidence that various witnesses hope to receive a
          reduced sentence in return for their cooperation with the government. All
          are subject to lengthy sentences. They have entered into plea agreements
          with the government which provide that if the prosecutor handling these
          witnesses’ cases believes that they have provided substantial assistance in
          this case, he can file in this court a motion to reduce the sentences. A judge
          has no power to reduce a sentence for substantial assistance unless the
          U.S. attorney files such a motion. If such a motion is filed then it is entirely
          up to the judge to decide whether to reduce the sentence at all, and if so,
          how much to reduce it.




                                                  52
Case: 17-30610         Document: 00516317493            Page: 53         Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   prosecution’s argument does not encourage the jury to ignore the
   cooperating witnesses’ self-interest in testifying—rather, it counters
   arguments made by defendants and urges the jury not to speculate as to
   whether, should they convict those they believe to be guilty, they would be
   allowing others, who might be dangerous to society, to walk free. We
   conclude that there was no plain error.
                            I. Challenges to § 924 Convictions
          Defendants Lewis, Owney, Perry, Ashton Price, Leroy Price, Walker,
   Neville,      Peters    and     Barnes     challenge     their   convictions         under
   18 U.S.C. § 924(c), (j), and (o), all of which apply to cases where a firearm is
   used during or in furtherance of a crime of violence or drug trafficking
   crime. 37 Defendants argued that inclusion of the RICO conspiracy as a
   predicate crime of violence invalidated their convictions under this Court’s
   precedent. In its original brief, the Government disputed this claim, arguing
   that the “aggravated form of RICO conspiracy” at issue in this case qualified
   as a crime of violence. Subsequently, in a 28(j) letter filed on August 17, 2021,
   the Government acknowledged that a recent case, United States v. McClaren,
   13 F.4th 386, 412-14 (5th Cir. 2021), foreclosed their argument that
   aggravated RICO conspiracies could constitute crimes of violence. The
   Government preserved the argument but submitted the case on the
   alternative harmless-error argument set forth in their brief. Six days before




                   The testimony of a witness who provides evidence against a
          defendant for personal advantage, such as the possibility of a reduced
          sentence, must be examined and weighed by the jury with greater care than
          the testimony of an ordinary witness. The jury must determine whether
          the witness’s testimony has been affected by self interest, or by prejudice
          against the defendant.
          37
               Defendant Doyle was not convicted of any § 924 charges.




                                               53
Case: 17-30610        Document: 00516317493               Page: 54       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   oral argument, the Government submitted yet another 28(j) letter, declining
   to further press the harmless-error argument. 38
           At trial in this case, over defense objection, the district court
   instructed the jury that the defendants could be found guilty only if the jury
   unanimously found that the prosecution had proved beyond a reasonable
   doubt that the defendants had used or carried a firearm in relation to a crime
   of violence charged in Count 1 (RICO) or Count 2 (drug trafficking). Our
   opinion in McClaren, however, forecloses the possibility that Count 1 could
   be considered a crime of violence. 13 F.4th at 412-14. We thus confront the
   same situation as that in Jones II: one in which “the jury could have convicted
   on the § 924 counts by relying on either the invalid crime of violence
   predicate or the alternative drug trafficking predicate.” Jones II, 935 F.3d at
   272.
           Applying Jones II, and relying on the Government’s relinquishment of
   its harmless-error argument, we vacate and remand almost all of the
   convictions for § 924 offenses, concluding that it was plain error for the
   district court to permit the jury to convict based on a RICO conspiracy as a
   crime of violence predicate. See id. at 274. We do so because “[a] reasonable
   probability remains that the jury relied upon RICO conduct separate from the
   drug conspiracy . . . to convict Appellants of the challenged § 924 offenses.”
   Id. at 273.



           38
              Specifically, the Government wrote that it had “reevaluated” the harmlessness
   argument in preparation for oral argument, and had “determined to no longer press the
   argument” but rather “respectfully requests to withdraw” it. Given this relinquishment,
   we do not conduct an analysis of harmlessness in this case. However, nothing in this
   opinion forecloses the Government from arguing its alternative theory of harmless error in
   other cases. See Skilling v. United States, 561 U.S. 358, 414 (2010). Compare United States
   v. Jones, 935 F.3d 266, 273-74 (5th Cir. 2019) (hereinafter “Jones II”), with United States v.
   Vasquez, 672 F. App’x 56, 61 (2d Cir. 2016) (summary order).




                                                54
Case: 17-30610       Document: 00516317493            Page: 55       Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

          However, we do not vacate Neville’s conviction under Count 44.
   Neville does not ask that Count 44 be vacated, and there would be no reason
   to vacate because the instructions for that charge were given separately and
   were premised only on possession of a firearm in furtherance of a drug-
   trafficking crime. 39
                                       J. Severance
          Defendants Lewis, Neville, and Owney all moved for severance before
   and during trial. They all raise the issue before us on appeal. Under Federal
   Rule of Criminal Procedure 14(a): “If the joinder of offenses or defendants
   in an indictment, an information, or a consolidation for trial appears to
   prejudice a defendant or the government, the court may order separate trials
   of counts, sever the defendants’ trials, or provide any other relief that justice
   requires.” “We review a denial of a motion to sever a trial under the
   exceedingly deferential abuse of discretion standard.” United States v.
   Chapman, 851 F.3d 363, 379 (5th Cir. 2017) (internal quotation marks and
   citation omitted). “Rule 14 does not require severance even if prejudice is
   shown; rather, it leaves tailoring of the relief to be granted, if any, to the
   district court’s sound discretion.” Id. (quoting Zafiro v. United States, 506
   U.S. 534, 538-39 (1993)). “In many instances, prejudice from failure to sever
   counts can be cured through an appropriate jury instruction, and we have
   noted that juries are presumed to follow such instructions.” United States v.
   Turner, 674 F.3d 420, 429-30 (5th Cir. 2012).
          “There is a preference in the federal system for joint trials of
   defendants who are indicted together, particularly in conspiracy cases,” and,


          39
             The Government correctly conceded during oral argument that the sentence for
   Count 44 may no longer be considered consecutive to the other § 924 charges once they
   are vacated for Neville. Accordingly, we vacate Neville’s 300-month consecutive sentence
   for Count 44.




                                             55
Case: 17-30610     Document: 00516317493          Page: 56     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   thus, “a severance is reversible only on a showing of specific compelling
   prejudice.” United States v. Lewis, 476 F.3d 369, 383 (5th Cir. 2007) (cleaned
   up). To make such a showing, a defendant must “isolate events occurring in
   the course of the trial,” “demonstrate that such events caused substantial
   prejudice” and “also show that the district court’s instructions to the jury
   did not adequately protect him . . . from any prejudice resulting from the joint
   trial.” Chapman, 851 F.3d at 379 (internal quotation marks and citations
   omitted); see also McClaren, 13 F.4th at 398. “Merely alleging a ‘spillover
   effect’ – whereby the jury imputes the defendant’s guilt based on evidence
   presented against his co-defendants – ‘is an insufficient predicate for a
   motion to sever.’” Chapman, 851 F.3d at 379-80 (quoting United States v.
   Snarr, 704 F.3d 368, 397 (5th Cir. 2013)). Nor is it sufficient for a defendant
   to allege they were less involved than other defendants. See McClaren, 13
   F.4th at 398 (“While McClaren and Fortia correctly point out that their
   involvement was significantly less than the other defendants, the court did
   not abuse its discretion in denying the motion to sever.”).
                                      1. Owney
          Owney cites to several occurrences during trial that he believes
   prejudiced him. We do not find that any of them rises to a showing of specific
   compelling prejudice. Owney points to the rap videos introduced at trial as
   well as the cross-examination of cooperating witness Knockum, but the
   district court gave limiting instructions to the jury regarding both instances.
   Owney does not fully explain why those instructions were not curative. Nor
   does Owney address how the cross-examination of Agent Wood, or the letter
   written by Jamal Holmes, caused substantial prejudice to him. Accordingly,
   we do not find that the trial court abused its discretion in denying Owney’s
   motion to sever.




                                         56
Case: 17-30610        Document: 00516317493              Page: 57       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

                                           2. Neville
           Neville identifies several points that he argues demonstrate that his
   case warranted severance. First, Neville argues that his motion to sever
   should have been granted because the guilty pleas of co-defendants Perry,
   Lewis, Doyle, and Owney in Case No. 11-107, which involved conduct
   underlying the drug conspiracy in Count 2 of this case, meant that those
   defendants “would frequently concede the existence of a drug conspiracy
   throughout the trial, to the detriment of [Neville’s] presumption of
   innocence.” Neville points to specific places in the record where he contends
   that his co-counsel elicited testimony that the jury would not have heard if
   his trial had been severed. 40 However, none of the examples cited to by
   Neville rises to a showing of specific compelling prejudice. Accordingly, we
   hold that the district court’s decision not to grant Neville’s motion to sever
   on this issue is not reversible.
           Second, Neville argues that the admission of the rap videos prejudiced
   him because codefendants Walker, Leroy Price and Perry emphasized the
   fact that they had not appeared in the videos in their opening and closing
   arguments. We do not find that the statements made by his co-defendants’
   counsel rose to the level of substantial prejudice.
           Next, Neville points to three occurrences at trial that he believes
   prejudiced him. First, he contends that cooperating witness Franklin gave
   testimony that implicated him. Franklin did begin to connect Neville to guns,
   but the district court immediately called for a bench conference and,
   following the conference, gave a curative instruction. Second, Neville argues


           40
                For example, counsel for defendant Perry once elicited testimony from
   cooperating witness Franklin about the magnitude of heroin dealing conducted by Franklin.
   We note that we addressed the Bruton challenge to the admission of the guilty pleas at supra
   Part II.E.1.




                                               57
Case: 17-30610       Document: 00516317493              Page: 58      Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   that a chart initially created by Stewart’s lawyer was shown to the jury and
   prejudiced him. This chart was in front of the jury for approximately ten
   minutes, and it was followed by a limiting jury instruction. 41 Because Neville
   does not convincingly explain why the curative instructions given after both
   instances did not adequately protect him from any resulting prejudice, we
   find no abuse of discretion.
           The third occurrence that Neville believes prejudiced him involved
   testimony from cooperating witness Stewart that implicated Neville in the
   Faibvre murder. Though Neville was not charged in that murder, he argues
   that the testimony created spillover into the counts where he was charged.
   Given that the jury was not only immediately told to strike that statement but
   was also instructed that “the fact that you may find a defendant guilty or not
   guilty as to one of the crimes charged should not control your verdict as to
   any other,” we find that this instance does not rise to a showing of specific
   compelling prejudice.
                                           3. Lewis
           Lewis argues that the district court abused its discretion in denying his
   motion for severance after the admission of shocking crime scene
   photographs, particularly those that related to the Marshall homicide that
   occurred after he was in custody. Lewis contends he was prejudiced when he
   was convicted “against the weight of the evidence” as to the Littlejohn
   Haynes murder. However, Lewis was also acquitted on several counts, an
   indication that the jury gave each defendant and count consideration. See


           41
              The instruction went as follows: “Ladies and gentlemen of the jury, that
   document that was on the screen is not admitted into evidence. So the sole reason for Mr.
   Miller to have used this was on specific items he referred to . . . . You are to disregard
   everything else that was on that document, and that should not enter into any of your
   deliberations or any of your decisions. Okay?”




                                              58
Case: 17-30610      Document: 00516317493        Page: 59     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

   United States v. Stalnaker, 571 F.3d 428, 435 (5th Cir. 2009) (“[T]he jury
   found Stalnaker not guilty on two counts on which it found his co-defendants
   guilty. That suggests that the jury did not blindly convict Stalnaker on
   spillover evidence but instead gave each count separate consideration.”).
   Furthermore, to show that the district court abused its discretion, Lewis
   must argue more than “spillover effect.” Chapman, 851 F.3d at 379. Lewis
   analogizes his case to United States v. McRae, 702 F.3d 806 (5th Cir. 2012),
   but in that case this Court found that limiting instructions could not cure the
   prejudice in particular because of:
          (1) the marginal relationship between the charge and the
          evidence against Warren and that against his co-defendants;
          (2) the significant difference between the simpleness of the
          underlying charges—essentially use of excessive force—
          against Warren, in the performance of his duty as a police
          officer, and the crimes alleged against his codefendants
          involving dishonesty, corruption, obstruction and cover-up;
          (3) the highly inflammatory and prejudicial nature of the
          charges and evidence against the co-defendants, from which
          Warren was disassociated, involving the burning of Glover’s
          body in Tanner’s car, the racially motivated beating of Tanner
          and King; and the alleged alteration and distortion of a police
          investigative report[.]
   Id. at 828. Lewis has not shown this level of prejudice, and we find no abuse
   of discretion.
                                K. Brady Violations
                                1. McCaskill Letter
          After trial, an attorney for a defendant in the related state RICO
   prosecution provided one of the federal defendants’ counsel with an undated
   letter from cooperating witness McCaskill to Orleans Parish Assistant
   District Attorney Alex Calenda (“the McCaskill letter”) that stated:




                                         59
Case: 17-30610     Document: 00516317493         Page: 60     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

          Our federal case is all made up lies[.] Darryl Franklin and
          Rabbit lied about a lot of things[.] You think anyone care[.] No
          because their prejudice toward us.
   All defendants moved for a new trial based on the McCaskill letter. The
   district court denied the motions, holding that the letter was not material.
   During its analysis, the district court highlighted that Franklin and Stewart
   had been “inexorably impeached” during cross-examination, where they
   “parried a multitude of impeachment evidence, including evidence that
   suggested that those witnesses were less than truthful at times.”
          We review motions for a new trial based on an alleged Brady violation
   de novo, “while acknowledging that we must proceed with deference to the
   factual findings underlying the district court’s decision.” United States v.
   Sipe, 388 F.3d 471, 479 (5th Cir. 2004); see also United States v. Severns, 559
   F.3d 274, 278 (5th Cir. 2009). In this context, the Court applies the three-
   prong Brady test to determine whether a new trial is appropriate. Severns, 559
   F.3d at 278. “[T]he defendant must demonstrate that (1) the prosecution
   suppressed evidence; (2) the evidence was favorable to [the defendant]; and
   (3) the evidence was material either to guilt or punishment.” Id.
          Evidence is material for Brady purposes “only if there is a reasonable
   probability that, had the evidence been disclosed to the defense, the result of
   the proceeding would have been different.” United States v. Bagley, 473 U.S.
   667, 682 (1985). “A ‘reasonable probability’ is established when the failure
   to disclose the suppressed evidence ‘could reasonably be taken to put the
   whole case in such a different light as to undermine confidence in the
   verdict.’” United States v. Runyan, 290 F.3d 223, 247 (5th Cir. 2002)
   (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)). Although evidence is
   generally not material “when it merely furnishes an additional basis on which
   to impeach a witness whose credibility has already been shown to be
   questionable,” Felder v. Johnson, 180 F.3d 206, 213 (5th Cir. 1999) (quoting




                                         60
Case: 17-30610     Document: 00516317493          Page: 61     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   United States v. Amiel, 95 F.3d 135, 145 (2d Cir. 1996)), this Court has found
   suppressed impeachment evidence to be material when “it change[d] the
   tenor” of the witness’s testimony, even though the witness had already been
   impeached on other grounds. Sipe, 388 F.3d at 489.
          Here, the defendants contend that impeachment of the cooperating
   witnesses was a main focus of the defendants’ case and that the McCaskill
   letter was the strongest evidence that those witnesses were lying. More
   specifically, Barnes argues that the McCaskill letter is material because it was
   “the only admission that any of the cooperators had fabricated charges in this
   case.” Barnes points out that both Stewart and Franklin insisted that they
   were telling the truth this time.
          It is true that defense counsel highlighted the lack of credibility of the
   cooperating witnesses throughout trial. McCaskill was impeached based on
   evidence that he had lied to law enforcement when he accused Kevin Jackson,
   a defendant in another federal case, of selling heroin to McCaskill. He was
   also impeached through phone calls in which McCaskill, speaking to various
   friends and family, accused Franklin and Stewart of lying about two of the
   murders charged in this case, and generally about the case as a whole. In one
   call, McCaskill told his son’s mother that Stewart lied about Jasmine Perry’s
   involvement in two murders. In another, McCaskill said, referring to Stewart
   and Franklin: “They’re all lying.”
          The defendants also impeached Franklin and Stewart extensively with
   evidence that both had lied to law enforcement and to friends and family
   about their own actions and their own willingness to cooperate, as well as
   with evidence of benefits granted to the witnesses in exchange for their
   testimony. For example, the jury heard phone calls in which Stewart lied to
   law enforcement while setting up his cooperation. Stewart himself explained
   to the jury that he had been lying in those calls: “Yeah, I lied to him, I am




                                          61
Case: 17-30610        Document: 00516317493               Page: 62        Date Filed: 05/12/2022




                                           No. 17-30610
                                         c/w No. 17-30611

   lying to him.” Stewart also said, “I was telling the truth at first, then I started
   lying,” and he further said, “I decide to try to play games with the
   government because I was trying to go my way as I wanted them to do what I
   wanted them to do. But look at what happened, they got the ups on me. So I
   had to lay down and sign the deal.” The jury also heard about other specific
   lies. Stewart testified that he had lied to law enforcement about his
   involvement in the murder of Gregory Keys, and admitted that he lied about
   killing Renetta Lowe. 42 For his part, Franklin admitted that he had lied under
   oath in federal court in a different case, that he entered his plea agreement in
   this case under false pretenses and lied when doing so, and he lied in order to
   get the prosecution to drop a specific charge against him.
           The defendants’ closing arguments intensely focused on evidence
   that the cooperating witnesses, including McCaskill, were not credible based
   on their history of lying. For example, counsel for Barnes argued that when
   one “listens to Franklin and Stewart on the witness stand,” “words no longer
   mean what they’re supposed to mean when they debate over the twists and
   the meanings of different words,” and noted that McCaskill “said something
   to the effect of ‘[Stewart] dug a hole and pushed everybody into it.’” Counsel
   for Barnes also isolated specific quotes from Franklin and Stewart and said,
   “if that’s what they say here on the witness stand after they’ve been through
   countless interviews with the FBI and the U.S. Attorney’s Office, you can
   imagine what led them to this point — what lies, what deceit, what
   manipulations, what falsities got them to this particular point.” Counsel for
   Lewis analogized the Government’s deal with cooperating witnesses Stewart
   and Franklin to a deal with the devil, saying: “I would not rely on them and I


           42
               At one point, when asked whether he knew the difference between the truth and
   a lie, Stewart answered: “Listen, I got opinions. So whatever I say if I feel it though this is
   what it is, that’s what it is.”




                                                 62
Case: 17-30610       Document: 00516317493              Page: 63       Date Filed: 05/12/2022




                                         No. 17-30610
                                       c/w No. 17-30611

   don’t think you can either. The government might be willing to make a deal
   with that devil, but you ought not.” Counsel for Owney argued that the
   Government’s case was “based upon bad information provided by bad
   informants” and continued: “[t]he government’s dream team of cooperating
   criminal witnesses consist of Darryl Franklin, Gregory Stewart, Rico Jackson
   and Tyrone Knockum. The government’s star witnesses are not credible.
   They all have something to gain.” In fact, as counsel for Owney succinctly
   stated: “Darryl Franklin is a bad informant because he has lied under oath
   about a murder. It doesn’t get much worse than that.” 43
           We conclude that the McCaskill letter was favorable to the defense.
   However, given the already extensive impeachment of the government
   witnesses, 44 the overwhelming evidence of guilt, and the trial court’s
   instruction that testimony from witnesses who had entered into plea
   agreements with the Government “is always to be received with caution and
   weighed with great care.” we hold that the belatedly disclosed impeachment
   material does not “put the whole case in such a different light as to
   undermine confidence in the verdict.” Kyles v. Whitley, 514 U.S. 419, 435
   (1995); see also United States v. Jackson, 345 F.3d 59, 74 (2d Cir. 2003) (“[A]
   new trial is generally not required . . . when the suppressed impeachment


           43
             We do not overlook that the Government responded to these arguments not
   simply by saying that the cooperating witnesses indeed had pleaded guilty to horrific
   crimes, and were seeking leniency, and had manifest credibility problems, but also argued,
   “Now the defense has also listened to thousands of calls and they played you a few dozen.
   I would submit to you none of them catch the witnesses saying, ‘Oh, I fabricated this giant
   indictment against these defendants.’” This last remark makes our harmlessness
   determination a close one, but on searching review of the full record, we nevertheless
   conclude that impeachment of these cooperating witnesses was devastating and the missing
   McCaskill letter does not undermine confidence in the verdict.
           44
             Impeachment of McCaskill was unrestricted and his cross-examination spanned
   almost 300 pages of the trial record; of Stewart, almost 700 pages; and of Franklin, nearly
   500 pages.




                                               63
Case: 17-30610      Document: 00516317493            Page: 64   Date Filed: 05/12/2022




                                      No. 17-30610
                                    c/w No. 17-30611

   evidence merely furnishes an additional basis on which to impeach a witness
   whose credibility has already been shown to be questionable.”). Cooperating
   witnesses McCaskill, Stewart, and Franklin were extensively impeached as
   liars in front of the jury. Talented defense counsel argued that, even with the
   overwhelming impeachment they achieved, harmlessness remains close. See
   United States v. Wilson, 481 F.3d 475, 480-82 (7th Cir. 2007). But we cannot
   conclude that disclosure of the letter would have “put the whole case in such
   a different light as to undermine confidence in the verdict.” Kyles, 514 U.S.
   at 435. We, therefore, do not reach the question of whether it was suppressed.
                      2. Brady Material Received During Trial
          Defendants also argue that evidence concerning the Government’s
   commitment to file a Rule 35 motion for cooperating witness Stewart as well
   as information regarding the non-prosecution of the sister of cooperating
   witness Franklin was effectively suppressed by the Government due to its
   late disclosure. The district court found that the disclosure of the items
   during trial, either in isolation or cumulatively, did not prejudice defendants.
          We agree. Though the documents should have been disclosed earlier,
   they were disclosed with enough time for defendants to put the information
   “to effective use at trial.” United States v. McKinney, 758 F.2d 1036, 1050
   (5th Cir. 1985). Once the document relating to Stewart was brought to the
   attention of the trial court, the court adjourned from Thursday until Monday
   to give counsel time to analyze it. Defense counsel were then able to question
   Stewart about the document. As for Franklin, the district court noted that
   defense counsel was free to recall him to the stand to pursue the matter
   further, and in fact Franklin had already been confronted with the non-
   prosecution of his sister in front of the jury.




                                           64
Case: 17-30610       Document: 00516317493            Page: 65       Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

                               L. Doyle’s Plea Agreement
           Doyle was initially charged with four counts in this case: (1) RICO
   conspiracy, (2) conspiracy to use firearms to further drug trafficking crimes
   and crimes of violence, (3) murder in aid of racketeering, and (4) murder
   through the use of a firearm. However, the jury only found him guilty of one:
   the RICO conspiracy (Count One). His appeal revolves primarily around his
   plea agreement in Case No. 11-107, in which he pled guilty to conspiracy to
   distribute and possess with intent to distribute 10 grams or more of heroin, in
   exchange for an agreement with the Government. The relevant language of
   his initial plea agreement states:
           The Government also agrees not to charge the defendant with
           any other drug trafficking crimes that he may have committed
           in the Eastern District of Louisiana prior to July 28, 2011, as
           long as the defendant has truthfully informed federal agents of
           the full details of those crimes. The defendant understands that
           this agreement does not apply to crimes of violence which the
           defendant may have committed.
   Doyle argues that his immunity agreement should have prevented him from
   conviction in this case, and asks this Court to “enter a judgment vacating this
   conviction without having to go back to the district court.” To determine
   whether the plea agreement barred Doyle’s prosecution or conviction for
   RICO conspiracy in the instant case, we must decide whether the RICO
   conspiracy charge is a drug trafficking crime. 45
           “We review de novo whether the Government breached a plea
   agreement, accepting the district court’s factual findings unless clearly
   erroneous.” United States v. Farias, 469 F.3d 393, 397 (5th Cir. 2006).



          45
             Because we conclude that the RICO conspiracy charge was not a drug trafficking
   crime, we do not reach the question of whether Doyle breached the plea agreement.




                                             65
Case: 17-30610        Document: 00516317493               Page: 66       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   “Nonprosecution agreements, like plea bargains, are contractual in nature,
   and are therefore interpreted in accordance with general principles of
   contract law.” United States v. Castaneda, 162 F.3d 832, 835 (5th Cir. 1998).
   “[W]hen a plea rests in any significant degree on a promise or agreement of
   the prosecutor, so that it can be said to be part of the inducement or
   consideration, such promise must be fulfilled.” Santobello v. New York, 404
   U.S. 257, 262 (1971). “In determining whether the terms of a plea agreement
   have been violated, the court must determine whether the government’s
   conduct is consistent with the defendant’s reasonable understanding of the
   agreement.” United States v. Valencia, 985 F.2d 758, 761 (5th Cir. 1993). Any
   ambiguity in the agreement is construed against the Government. See Farias,
   469 F.3d at 397. “The defendant bears the burden of demonstrating the
   underlying facts that establish the breach by a preponderance of the
   evidence.” United States v. Cantu, 185 F.3d 298, 304-05 (5th Cir. 1999).
           Doyle claims that he was immune from prosecution under the plea
   agreement because the RICO conspiracy charge constituted a drug
   trafficking crime. 46 Doyle argues that because he was acquitted of the counts
   other than the RICO conspiracy, and because the jury answered in the
   negative an interrogatory related to the RICO conspiracy charge asking
   whether Doyle “committed, or was a principal to, the February 20, 2011
   murder of Littlejohn Haynes,” the jury must have based his conviction for


           46
              Doyle relies in part on an affidavit by his counsel in the prior case, which states
   that “it was his understanding that the ‘crimes of violence’ exemption in the plea
   agreement included only such statutory offenses that were not predicated upon” Doyle’s
   drug trafficking activity and “he never would have advised Solomon Doyle to enter into the
   plea agreement and to plead guilty to drug activity that the government could later convert
   into a RICO case.” However, “[a] defense counsel’s subjective belief . . . does not, without
   more, immunize [a defendant] from prosecution.” United States v. McClure, 854 F.3d 789,
   796 (5th Cir. 2017). Instead, the question is whether Doyle and his counsel’s understanding
   of the agreement was objectively reasonable. Valencia, 985 F.2d at 761.




                                                66
Case: 17-30610            Document: 00516317493            Page: 67      Date Filed: 05/12/2022




                                            No. 17-30610
                                          c/w No. 17-30611

   the RICO conspiracy on drug trafficking. We are not persuaded by this
   argument. As set out in more detail at the beginning of this opinion, to prove
   a RICO conspiracy “the government must establish (1) that two or more
   people agreed to commit a substantive RICO offense and (2) that the
   defendant knew of and agreed to the overall objective of the RICO offense.”
   United States v. Posada-Rios, 158 F.3d 832, 857 (5th Cir. 1998). 47 Even if the
   only evidence of Doyle’s participation in the conspiracy that the jury credited
   was his drug dealing, the jury could have found that Doyle also knew of and
   agreed to the other aspects of the conspiracy. See Salinas v. United States, 522
   U.S. 52, 63-64 (1997) (“A conspiracy may exist even if a conspirator does not
   agree to commit or facilitate each and every part of the substantive offense.
   The partners in the criminal plan must agree to pursue the same criminal
   objective and may divide up the work, yet each is responsible for the acts of
   each other.” (citation omitted)); United States v. Delgado, 401 F.3d 290, 296
   (5th Cir. 2005) (“[The defendant] need only have known of and agreed to
   the overall objective of the RICO offense.”). Because Doyle’s knowledge of
   and agreement to non-drug related aspects of the conspiracy were at issue, it
   is not enough for him to point to his acquittal on the substantive count to
   argue that the RICO conspiracy charge must have been a drug trafficking




              47
                   The district court noted as much when it denied Doyle’s renewed motion to
   dismiss:
                       Doyle’s argument that the conviction for RICO conspiracy
              violates the drug trafficking aspect of his plea agreement is based on the
              erroneous premise that the jury had to have found him guilty of some
              predicate act (even if uncharged) in order to convict him on Count 1. To
              the contrary, once the Government proves that two or more people agree
              to commit a substantive RICO offense, the Government need only prove
              that the defendant [Doyle] knew of and agreed to the overall objective of
              the RICO offense.




                                                 67
Case: 17-30610         Document: 00516317493            Page: 68      Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

   crime. 48 Accordingly, we hold that the agreement did not immunize Doyle
   from prosecution for the RICO conspiracy charge, and we decline to vacate
   his conviction.
                               M. Speedy Trial Act Challenge
           On appeal, Barnes makes claims under the Speedy Trial Act. Barnes
   was indicted on five charges on June 12, 2015. He made his initial appearance
   on June 23, 2015. 49 The trial date was initially set for August 24, 2015, but
   with the agreement of all parties, the court continued the trial to March 7,
   2016.
           On December 23, 2015, the Government filed a motion to suspend the
   December 31, 2015 discovery deadline that the district court had previously
   set, which the district court granted, and on December 30, 2015, the
   Government moved to continue the March 7, 2016 trial date. Barnes opposed
   the motion. However, the district court granted the continuance and set a
   new trial date of September 6, 2016. On March 17, 2016, Barnes filed a
   motion to dismiss the indictment under the Speedy Trial Act, which the
   district court denied.
           On September 5, 2016, the Government turned over voluminous
   jailhouse calls to defense counsel, and all defense counsel subsequently
   moved for a continuance. The district court continued the trial to November



           48
              Thus, acquittal on the substantive count does not necessarily preclude a
   conviction for RICO conspiracy. See Salinas, 522 U.S. at 62 (upholding conviction for
   RICO conspiracy despite acquittal on substantive RICO charge). In this case, although
   Doyle was acquitted of the Littlejohn Haynes murder, there was evidence presented at trial
   from which the jury could have inferred that Doyle knew of and agreed to the murder
   and/or the other non-drug trafficking aspects of the conspiracy.
           49
                The last of Barnes’ codefendants made their initial appearance on August 7,
   2015.




                                               68
Case: 17-30610     Document: 00516317493          Page: 69     Date Filed: 05/12/2022




                                     No. 17-30610
                                   c/w No. 17-30611

   28, 2016. Counsel for the other defendants moved again for a continuance to
   January 9, 2017, to which Barnes objected. The district court again granted
   the continuance. Barnes re-urged his motion to dismiss on speedy trial
   grounds both at the close of the Government’s case-in-chief and after trial.
          The Speedy Trial Act, 18 U.S.C. § 3161, requires that “the trial of a
   defendant charged in an information or indictment with the commission of
   an offense shall commence within seventy days from the filing date (and
   making public) of the information or indictment, or from the date the
   defendant has appeared before a judicial officer of the court in which such
   charge is pending, whichever date last occurs.” § 3161(c)(1). The Speedy
   Trial Act excludes from this time period:
          Any period of delay resulting from a continuance granted by
          any judge on his own motion or at the request of the defendant
          or his counsel or at the request of the attorney for the
          Government, if the judge granted such continuance on the
          basis of his findings that the ends of justice served by taking
          such action outweigh the best interest of the public and the
          defendant in a speedy trial.
   § 3161(h)(7)(A). However, “[n]o continuance under [§ 3161(h)(7)(A)] shall
   be granted because of general congestion of the court’s calendar, or lack of
   diligent preparation or failure to obtain available witnesses on the part of the
   attorney for the Government.” § 3161(h)(7)(C). When determining whether
   to grant an “ends of justice” continuance under § 3161(h)(7)(A), the district
   court must consider, among other factors,
          Whether the case is so unusual or so complex, due to the
          number of defendants, the nature of the prosecution, or the
          existence of novel questions of fact or law, that it is
          unreasonable to expect adequate preparation for pretrial
          proceedings or for the trial itself within the time limits
          established by this section.




                                         69
Case: 17-30610      Document: 00516317493            Page: 70     Date Filed: 05/12/2022




                                       No. 17-30610
                                     c/w No. 17-30611

   § 3161(h)(7)(B)(ii).
          “We review the district court’s factual findings supporting its Speedy
   Trial Act ruling for clear error and its legal conclusions de novo.” United
   States v. Stephens, 489 F.3d 647, 652 (5th Cir. 2007). “A judge’s finding that
   a continuance would best serve the ends of justice is a factual determination
   subject to review under the clearly erroneous standard.” United States v.
   Eakes, 783 F.2d 499, 503 (5th Cir. 1986).
          On appeal, Barnes argues that his rights to a speedy trial were violated
   when the district court granted the second six-month continuance, and that,
   in denying his motion to dismiss, the district court failed to take into account
   the Government’s lack of diligence in tendering discovery to the defense.
   The district court denied Barnes’s motion to dismiss based on a
   determination that given the size and scope of the indictment and the
   significant and ongoing motions practice, the relevant continuance served
   “the ends of justice,” § 3161(h)(7)(A), “Barnes’s assertions regarding
   dilatory tactics by the Government notwithstanding.”
          The district court did not clearly err in determining that the “ends of
   justice” would be served by continuing the March 7, 2016 trial date. The
   district court adequately “set[] forth . . . in writing, its reasons for finding that
   the ends of justice served by the granting of [the] continuance outweigh the
   best interests of the public and the defendant in a speedy trial,” as required
   by § 3161(h)(7)(A). United States v. Bieganowski, 313 F.3d 264, 281-82 (5th
   Cir. 2002) (“The district court’s February 12th order clearly satisfied the
   requirement of [section 1361(h)(7)] that the court articulate reasons
   recognized under the Act for granting a continuance . . . . The district court’s
   order not only explicitly referenced [subsections of 1361], but also described
   the case as ‘unusual and complex.’”). The district court discussed the
   complexity of the case, as required by § 3161(h)(7)(B)(ii), noting the number




                                            70
Case: 17-30610     Document: 00516317493         Page: 71     Date Filed: 05/12/2022




                                    No. 17-30610
                                  c/w No. 17-30611

   of defendants and ongoing filing and consideration of numerous pretrial
   motions. See United States v. Edelkind, 525 F.3d 388, 397 (5th Cir. 2008) (“In
   prior cases, we have concluded that a district court’s finding that a case is
   complex constitutes a sufficient ground to satisfy the statutory requirements
   for a continuance.”). Though the district court did not conduct a detailed
   analysis of Barnes’s claim that the Government’s “lack of diligent
   preparation” was the reason for the continuance, the court’s order reflects
   that the court considered that argument and rejected it. Moreover, the court
   made explicit findings in its order granting the Government’s motion to
   continue that the case was complex and “that the ends of justice served by
   granting the requested continuance outweigh the best interest of the public
   and the defendant in a speedy trial,” citing § 3161(h)(7)(A), (B)(i) & (B)(ii).
   Cf. Bieganowski, 313 F.3d at 282 (affirming denial of dismissal based on
   Speedy Trial Act where the district court noted the complexity of the case in
   the order on the motion to dismiss and the prior order granting a
   continuance).
          Nor can we conclude that the Government’s “lack of diligent
   preparation” was the cause for the continuance. The volume of discovery in
   this case suggests that even if the Government had met the initial December
   31, 2015 deadline, there may have been insufficient time for the district court
   to address all the pretrial motions filed by all of the defendants before the
   March 7, 2016 trial date. Though the necessity of the continuance may have
   been caused in part by the Government’s failure to tender discovery within
   the deadlines set by the district court, Barnes has not shown that that failure
   was due to a lack of diligence, rather than ongoing discovery litigation.
   Accordingly, the district court’s determination that the continuance served
   “the ends of justice” was not clearly erroneous. Eakes, 783 F.2d at 503.




                                         71
Case: 17-30610        Document: 00516317493               Page: 72       Date Filed: 05/12/2022




                                          No. 17-30610
                                        c/w No. 17-30611

                              N. Sixth Amendment Challenge
             The Sixth Amendment requires that “[i]n all criminal prosecutions,
   the accused shall enjoy the right to a speedy and public trial.” U.S. CONST.
   amend. VI. In Barker v. Wingo, the Supreme Court established a four-factor
   balancing test for evaluating a claimed violation of the right to a speedy trial.
   407 U.S. 514, 530 (1972). However, “[i]t will be the unusual case . . . where
   the time limits under the Speedy Trial Act have been satisfied but the right
   to a speedy trial under the Sixth Amendment has been violated.”
   Bieganowski, 313 F.3d at 284. When “evaluating the district court’s
   conclusion that there was no violation of [the defendant’s] constitutional
   right to a speedy trial, we review findings of fact for clear error.” United
   States v. Molina-Solorio, 577 F.3d 300, 303 (5th Cir. 2009). However, the
   district court’s application of the Barker factors is reviewed de novo. Id. at
   304. 50
             “A delay of less than one year will rarely qualify as ‘presumptively
   prejudicial’ for purposes of triggering the Barker inquiry.” Cowart v. Hargett,
   16 F.3d 642, 646 (5th Cir. 1994). And “any delay caused by [the defendant’s]
   own requests for continuances should be discounted.” United States v.
   Jackson, 549 F.3d 963, 970 (5th Cir. 2008). Barnes asserts that because the
   total time from indictment to trial exceeded one year, “[a] full-fledged Barker
   analysis is warranted.” There were approximately nineteen months between
   Barnes’s indictment (June 12, 2015) and the start of trial (January 9, 2017),


             50
              The Government contends that Barnes failed to raise his Sixth Amendment
   claim in the district court and accordingly asks us to review only for plain error. See United
   States v. Reagan, 725 F.3d 471, 487 (5th Cir. 2013). Yet Barnes did raise his Sixth
   Amendment right to a speedy trial in his oppositions to the Government’s continuance and
   his co-defendants’ continuance, in which he also requested dismissal of the indictment in
   the event the continuance was granted. Ultimately, we need not decide the standard of
   review because we find that Barnes cannot prevail even under de novo review.




                                                72
Case: 17-30610       Document: 00516317493             Page: 73      Date Filed: 05/12/2022




                                        No. 17-30610
                                      c/w No. 17-30611

   but approximately nine of those months were attributable to continuances in
   which Barnes joined. 51 The discounted length of the delay was only ten
   months, less than the one-year delay that triggers a full Barker analysis.
   Cowart, 16 F.3d at 646. Barker’s Sixth Amendment right to a speedy trial has
   not been violated. See Jackson, 549 F.3d at 971; United States v. Green, 508
   F.3d 195, 203 (5th Cir. 2007).
                    O. Ineffective Assistance of Counsel Challenge
           At the end of his brief, Ashton Price contends that it is “abundantly
   obvious from the record that trial counsel was ineffective,” because “of the
   hundreds of pleadings filed by defense counsel and the government in this
   case . . . the Appellant’s trial counsel filed seven motions, one of which was
   his motion to withdraw.” Ashton Price does not otherwise identify specific
   examples of deficient performance or prejudice. We are not persuaded that
   this is one of the rare cases in which the record is sufficiently developed to
   allow for consideration of an ineffective assistance of trial counsel claim on
   direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
   Accordingly, we deny the claim without prejudice to Ashton Price’s right to
   pursue it on collateral review. Id.
                            P. Cumulative Errors Challenge
           At the end of his brief, Owney argues that his convictions should be
   reversed, or a new trial ordered, because of the cumulation of errors in the
   case. Perry makes the same argument. We have emphasized that
   “[c]umulative error justifies reversal only when errors so fatally infect the
   trial that they violated the trial’s fundamental fairness”; thus, “[t]he


           51
             Barnes joined the motion to continue from August 24, 2015 to March 7, 2016 (six
   and a half months) and the motion to continue from September 6, 2016 to November 28,
   2016 (two and a half months).




                                              73
Case: 17-30610      Document: 00516317493           Page: 74      Date Filed: 05/12/2022




                                      No. 17-30610
                                    c/w No. 17-30611

   possibility of cumulative error is often acknowledged but practically never
   found persuasive.” United States v. Oti, 872 F.3d 678, 690 n.10 (5th Cir.
   2017) (internal quotation marks and citation omitted). We do not find the
   possibility persuasive here.
                                    III. Conclusion
          For the reasons stated in this opinion, the judgment of the district
   court is AFFIRMED except with respect to the § 924 offenses based on
   RICO conspiracy as a crime of violence predicate. Accordingly, we VACATE
   Counts 3, 5, 7, 15, 16, 17, 19, 23, 25, 30, 34, 36, 38, 40, 42, and 46. In addition,
   we VACATE the sentence as it stands for Count 44. We REMAND for
   further proceedings consistent with this opinion.




                                           74